 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDto members of Local 48 rather than to employees assigned by Acoustito perform such work .8DETERMINATION OF DISPUTEUpon the basis of the foregoing findings, and the entire record inthe case, the Board makes the following determination of disputepursuant to Section 10 (k) of the Act:1.Local Union No. 48, Sheet Metal Workers' International Asso-ciation, AFL-CIO, and its agents, including T. E. Reid, are not andhave not been lawfully entitled to force or require Acousti Engineer-ing of Alabama, Inc., to assign the work of installing metal panacoustical ceilings to members of that labor organization rather thanto Acousti's own employees.2.Within ten (10) days from the date of this Decision and Deter-mination of Dispute, Local Union No. 48 and T. E. Reid shall notifythe Regional Director for the Tenth Region in writing whether ornot they will refrain from forcing or requiring Acousti Engineeringof Alabama, Inc., by means proscribed by Section 8 (b) (4) (D) toassign the work in dispute to members of Local Union No. 48, SheetMetal Workers' International Association, AFL-CIO, rather than toemployees of Acousti.8United Brotherhood of Carpenters and Joiners of America, AFL-CIO, anditsAgent,Cecil Shuey; et at.,116 NLRB 1063, 1067.Industrial Fabricating Inc.; Industrial & Foundry Sales Inc.;Eaton Metal Abrasive Co.; Unified Industries Inc.; PressedSteel Flasks, Inc.; Plastic Tool Corporation of America; Vac-uum Electronics Inc.; Paragon Industries Inc.; Frank Mac-knieshandInternational Union Local 909, International Union,UnitedAutomobile,Aircraft and AgriculturalImplementWorkers of America, UAW-CIO, affiliated with AFL-CIO.Case No. 7-CA-1133.October 09, 1957DECISION AND ORDEROn October 10, 1956, Trial Examiner A. Norman Somers issued hisIntermediate Report in the above-entitled proceeding, finding thatthe first-named Respondent, Industrial, had engaged and was en-gaging in some of the unfair labor practices alleged in the complaint,within the meaning of Section 8 (a) (1), (3), and (5) of the Act,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.The Trial Examiner also found that the remaining8 Respondents had not engaged in any unfair labor practices andwere not liable for the unfair labor practices engaged in by Indus-119 NLRB No. 19. INDUSTRIAL FABRICATING INC.163trial, and, accordingly dismissed the complaint against them (quali-fiedly as to 2 of them, Sales and Mackniesh).Thereafter, theRespondents and the General Counsel filed exceptions to the Inter-mediate Report and briefs.lPursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner only insofar as they are consistentwith our decision herein.1.We agree generally with the Trial Examiner that the Act wasviolated in this case.But we do not agree in all respects with theinferences and conclusions he drew from the record.We shall firstsummarize the facts.Prior to 1951 the employees of Industrial, Mackniesh's whollyowned subsidiary, were unorganized.Early in 1951 they began toengage in concerted activity leading to their selection of the Unionin a Board election.At about the same time they refused to recognizethe authority of a new foreman, although they continued to work attheir customary tasks.The Union's international representativepromptly induced them to abandon this insubordination.Learningof these events and the part played by the Union, Mackniesh hadinterrupted a* Florida vacation to return to the plant in Michiganand discharge the employees, saying that no union could tell him howto run his plant.Upon reconsideration, however, he reinstated theemployees.Later in 1951, after the Board had certified the Unionas the exclusive representative of the employees, and while Mac-kniesh was negotiating a contract with the Union, he had threatenedto remove the plant if the Union insisted on its demands.And in1952, in the course of negotiating the succeeding contract, Macknieshhad again uttered the threat to remove the plant.Because theseevents occurred more than 6 months before the charge, which wasfiled and served on July 14, 1954, we consider them only as back-ground, and make no unfair labor practice findings based thereon.Unlike the Trial Examiner, however, we are satisfied that this back-ground reveals Mackniesh's opposition to the rights of his employeesguaranteed by the Act.Upon completing an order from Ford Motor Company early in 1954,as the Trial Examiner found, Industrial's General Manager Smith1The Respondents in their brief requested permission for additional time to file a replybrief.The request is hereby denied. 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDtold Pierson, a prounion employee, and Morgan, a foreman, that hetook a bleak view of Industrial's prospects as long as the employees,adhered to the Union and its shop committee of three "radicals." Inaddition, Pierson's testimony shows that before completing the Fordorder Smith told him the plant would close when the order was com-pleted, not because of lack of work, but because "we can't get alongwith the Union"; and Smith also promised various benefits and a.continued operation of the plant "if the boys wanted to trade and lettheir Union go."Morgan's credited testimony was to the same effect.At about the same time Mackniesh, acting through another of hiscorporations, Sales, obtained a second order from Ford with morefavorable specifications (for example, a milder steel, such as the em-ployees were accustomed to working with, was to be used instead ofthe very tough "Flexor" steel used in the original order).Macknieshhad organized Sales in 1951, upon the advent of the Union, in part to"provide an escape from the Union when the trouble came," as appearsfrom the credited testimony of office employee Harp. Industrial wasMackniesh's only corporation equipped to execute this type of order,and in addition had by then acquired the necessary setup and "know-how."But Mackniesh had been exasperated by meetings with theUnion over two grievances by Industrial's employees which he thoughtbaseless, and had told the Union that he was "sick and tired of suchgrievances and that the plant would be closed if they, continued."He therefore decided not to award-the second Ford order to Industrial,but determined instead to shut the plant down temporarily becauseof the chastening effect it might have on the union activity of the em-ployees.As consequent layoffs began at Industrial early in April1954, prior to a complete shutdown later in the month, Manager Smithagain told employee Pierson that operations would continue if theemployees got rid of the Union's shop committee, and that the em-ployees would get paid holidays, vacations, steady employment, and.other benefits if they abandoned the Union.Orders already in proc-ess from two customers other than Ford were then recalled and, with-out notice to the Union at any time, the plant shut down completelyin mid-April 1954.Meanwhile, Mackniesh solved the problem of performing the secondFord order by awarding it to another subsidiary, Respondent Pressed..Mackniesh had organized Pressed in 1952 to make a different product.But the Pressed plant adjoined Industrial's, and the two corporationswere closely associated in other respects as well. In order to changethis and provide an escape hatch for getting away from the Union,as the testimony shows, Mackniesh early in 1953 had organized stillanother subsidiary, Respondent Unified.But he did not want hisname to appear in the organization, according to ,the credited testi-mony of Mitchell, a Pressed official. Instead, Mackniesh got John INDUSTRIAL FABRICATING INC.165Miller, a welder on Industrial's payroll who was promised the posi-tion of general manager of Pressed, to organize Unified.Macknieshthen sold Unified his stock in Pressed on an unsecured note, reservingthe right to recapture his stock in the event of default. (AlthoughUnified has been in default for the past 2 years, Mackniesh has notreclaimed any of this stock.)Virtually complete control of both Uni-fied and Pressed at the top level is exercised, as the record shows, notby Miller, but by Mackniesh, who has also become owner of one-third.of the stock in Unified. In September 1953 Mackniesh moved Pressedand Unified together from Industrial's location to Howell, 40 miles:away, in order to get out of the Union's jurisdiction in the event offurther labor troubles, as appears from the credited testimony ofMitchell and Harp.Since then, if not before, the identities of thesetwo corporations have become merged, and we agree with the Trial Ex-aminer's occasional references to them in hyphenated fashion as a single,entity.It was to this Howell subsidiary that Mackniesh awarded the sec-ond Ford order in April 1954. Although Pressed lacked the person-nel,machinery, and experience needed to execute the second Fordorder,Mitchell advised Mackniesh that he thought the order couldbe filled at Pressed if they had the necessary tools.Mackniesh there-upon determined to take care of whatever Pressed needed for the job,and proceeded to transfer the necessary machinery, managerial and-other personnel, and "know-how" from Industrial to Pressed at vir-tually no charge.On April 30 the Union held a grievance meeting with Mackniesh,-as owner of Industrial, to get an explanation of the removal of themachinery from Industrial to Pressed and the shutdown.Macknieshreplied in part, "I hope the men in the shop are satisfied now thatBunker [Leo Bunker, a leading member of the Union's shop commit-tee,whom Mackniesh considered responsible for the `exasperating'grievance meetings] has succeeded in shutting down the factory."Mackniesh added that the plant would not reopen if he could notmake money with it, and that the problem was the Union.In May 1954, while its plant was shut down, Industrial recalledemployee Thuma, a leader on the Union's shop committee and, anall-round craftsman whose job had been hydraulic press* operator.When Thuma reported for work, however, Manager Smith curtly toldhim there was nothing for him, and that he would be called whenneeded.On June 1, ' still during the shutdown, Thuma was againrecalled.On this occasion' Smith told this ' skilled craftsman tosweep the floor and do other menial tasks formerly done by the janitor.No explanation was offered to Thuma at the time, or indeed to theBoard at the. hearing, for. this apparent demotion.Thuma, thenworking elsewhere and unwilling to give up his steady job for the 165DECISIONS OF NATIONAL LABOR RELATIONS BOARDpart-time janitorial work Smith had offered, replied that the contractprovided for his recall when his old job opened up.Smith thereuponaccused Thuma of refusing to obey orders, discharged him, and subse-quently refused to entertain grievances by the Union on his discharge.Later, Smith told Mitchell that he had the Union where he wanted it,and had finally succeeded in firing Thuma by putting him on sweeping.Still later, employee Bunker told Smith at a grievance meeting that.he had known for a long time that management wanted to get ridof the Union. Smith replied that he felt he could not deal with.Thuma.Early in July 1954 Mackniesh decided to try reopening the Indus-trial plant temporarily and on a part-time basis.Manager Smithtold both Mitchell and Morgan that this was pursuant to a plan to^"starve out" the old employees.At about the same time Smith toldPierson that he would be recalled soon, but only for a 3-day weekand a 2-week month until the plant was sold. In late July 1954Industrial accordingly reopened on this part-time basis, after Pressedhad completed the second Ford order.Pierson, a layout man, was,offered a demotion to the job of welder at reduced pay and on thepart-time basis of which he had been told by Smith. Being steadilyemployeed elsewhere, he rejected the offer. Industrial failed to followthe seniority clause in its union contract with respect to three em-ployees (Marvin Bunker, Glen Olney, and Clement Dack) passedover for their juniors.Upon reopening, the customary incentivebonus was reduced to a negligible amount, without notice to theUnion and without explanation.At a grievance meeting with the Union in August 1954 ManagerSmith of Industrial stated that he was not recognizing any moregrievances, and that he would decide whether a matter was or wasnot a grievance. In December 1954 Smith threatened employee LeoBunker with reduction in pay or layoff unless he withdrew agrievance previously filed.On May 9, 1955, the employees, far from having abandoned theUnion in response to Mackniesh's antiunion conduct, engaged in aprotest strike against Industrial's long-standing refusal to negotiateabout the incentive bonus, its failure to recall the three senior em-ployees, its discharge of Thuma, and other disputed matters.Mackniesh thereupon decided to organize still another corporation, inorder to permanently replace Industrial with a nonunion operation.Although he was careful to keep his name out of all the formal papersand to avoid any public identification with the resultant corporation,Respondent Paragon, the evidence shows and the Trial Examinerfound that it was Mackniesh who initiated and controlled Paragonas a replacement for Industrial.Thus,Mackniesh told a friend,Cross, who had never before been in business for himself and at 77 was INDUSTRIAL FABRICATING INC.167in partial retirement, that he was going to sell Industrial, that an-other friend (Vanek) was interested in "investing" in a company to,buy out Industrial, and that still another friend (Wilcox or hisassociateMagnotta) was an attorney who was also willing to enterthe transaction.Cross indicated an interest, but wanted Macknieshto join the new company.Mackniesh declined this request, sayingthat he did not want anything to do with the company.However,,Mackniesh agreed to help the business both operationally and finan-cially.Cross was willing to risk only a few hundred dollars himself,.and accordingly put up $300 in cash and a note for $400 more.Therecord contains some evidence, amounting only to hearsay, that Vanek,,the only other stockholder, made some actual investment in the newcorporation.In any event, it is clear that the new corporationacquired its principal operating capital by means of a $10,000 loanniade by Cross to Mackniesh, personally, a loan which Mackniesh,,acting through Sales, put in a special fund for Paragon's use.Virtually the entire risk was thus Mackniesh's.On June 27, 1955,.Cross,Vanek,Magnotta, andWilcox accordingly launched theRespondent Paragon to conduct the same type of business as Industrialhad been engaged in : the manufacture of foundry flasks.The incor-poration papers had been prepared by Magnotta at Mackniesh'sdirection.Meanwhile, Mackniesh had located an available building in Milan,100 miles distant from Eaton Rapids, and took Cross to see it in May1955, whereupon Cross leased it for Paragon.Mackniesh also ar-ranged for General Foreman Every, who had no managerial experience, to quit industrial and assume the position of general managerof Paragon. Paragon accepted Mackniesh's offer of Industrial's ma-chinery at Industrial's book value minus depreciation, to be paid forout of future profits.Paragon did not know, or inquire, what theselling price was when it closed the deal.Since its inception, Paragon has depended almost entirely on -Mac-kniesh and Smith for its managerial "brains" and its orders. It hasset aside part of its plant in Milan for the headquarters of Sales,Mackniesh's selling subsidiary.At the time of the hearing 8 monthslater,Paragon had paid Industrial a total of $250 and still owedIndustrial about $17,000 for the machinery. There is no evidence thatMackniesh has pressed Paragon for further payments, or for a reduc-tion of costs so as to increase the profits available for making suchpayments.These events required ' a period of about 4 months for their fullfruition.Meanwhile, having got them under way, Mackniesh hadsettled the Industrial strike on June 20, 1955, by what appeared tobe almost complete capitulation to.the Union's demands (except thatThuma was not offered his old job,.but merely a job as a new em- 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDployee). Included in the settlement were lump sum payments to thereinstated strikers for the incentive bonuses which, but for Industrial'sunilateral action, they would normally have earned since the reopen-ing in July 1954. But events were to prove that the strike settlementdid not signal peace.On July 25, 1955, with the current contract about to expire and withthe Union unaware of Mackniesh's plan to substitute Paragon forIndustrial and to close Industrial down permanently, the Union sentIndustrial a request for collective-bargaining negotiations on a newcontract.Accordingly, Industrial held a meeting with the Union onAugust 10. Even at this meeting Industrial did not disclose the planfor it to go out of business in favor of Paragon, but instead indicatedmerely that the Union's demands were too steep for it to accept andstill stay in business.Smith, Industrial's representative at the meet-ing, believing that the Union might recede from its demands, arrangedfor a further meeting on August 25.When Smith reported to Mac-kniesh about the meeting, however, Mackniesh decided that the timehad arrived for permanently closing Industrial because of the Union'sdemands.But apparently Paragon was not yet quite .ready to takeover, so Industrial, instead of belatedly advising the Union of its plan,merely arranged for a. postponement of the scheduled August 25meeting to September 16.Gradually reducing its complement ofemployees from a high of 10 early in August to a total of 2 by Sep-tember 16, and with Paragon at last ready to begin operation, Indus-trial held the scheduled meeting with the Union on September 16only to advise the Union for the first time that it was closing downpermanently and at once. Industrial has not engaged in any manu-facturing operations since then.2.We agree with the Trial Examiner, for the reasons set forth'inhis Intermediate Report and additionally for the reasons found below,that Industrial violated Section 8 (a) (5) and (1) by its unilateralaction in April 1954 in shutting the plant down without notice to theUnion, which the Board had certified as the employees' statutoryrepresentative.But, unlike the TrialExaminer wefurther find thatthe entire record shows the underlying discriminatory motivation forMackniesh's useof the various corporations which he organized andcontrolled-to effectuate this shutdown..The Trial Examiner based hisrefusalto findan 8 (a)(3) violationlargely on the holding of the Sixth Circuit in theAdkins Transfercase,2 and also on the holding of the Fourth Circuit in theMountHopecase.3In theAdkinscase,however, the court pointedly observedon page 328 that the company "had no feeling against the laborunion," that its "relations with;the union were friendly and co-N. L. R. B.v. Adkins Transfer Company,Inc.,226 F. 2d 324.eMount Hope Finishing Company v. N; L.R.B., 211 F. 2d 365. INDUSTRIAL FABRICATING INC.169operative," and that the indubitable reason for the company's shut-down was economic.And in theMount Hopecase, the court wascareful to point out at page 374 that the company had committed nounfair labor practices and that the economic reasons for the shut-down in fact antedated the union's organization.Here Macknieshhad- furnished Industrial's employees with a clear background, ofunion hostility by showing them in 1951 and 1952 that union activitywould occasion reprisal against them.By the spring of 1954 he hadbegun to organize the new corporations, Respondents here, to utilizein order to accomplish this discriminatory purpose.And ManagerSmith made this discriminatory purpose clear to the employees bystatements that unless they got rid of the Union the plant wouldclose, not because of lack of work, but because management could notget along with the Union.Using Sales and Pressed-Unified, whichMackniesh had set up to cloak his discriminatory designs, he thentransferred the second Ford order out of town to the latter organiza-tion, despite its complete lack of experience and competence on suchwork.But for his antiunion animus, we are satisfied that Macknieshwould have performed the order on both occasions at Industrial, hisonly properly equipped subsidiary, and instead of trying to -run awayfrom the Union would have applied his considerable skills to theproblem of legitimately making a profit on an operation that hadshown a loss on the first run, before the necessary experience wasacquired.Indeed,Mackniesh in effect admitted his discriminatorymotivation at a meeting with the Union on April 30, when he attrib-uted the shutdown to the Union's actions.We cannot accept the Respondents' argument that the picture shouldbe viewed from so close up that only separate, unrelated brush daubsare revealed.We are convinced that the entire record considered asa whole shows that responsibility for the unfair labor practices restsnot only on Industrial, which the Trial Examiner found was aloneresponsible for violating Section 8 (a) (5) and (1) in this instance,but also on Mackniesh and those corporations he used to aid and abethis unlawful designs.'We are also unable to accept the Respondents'further argument that an independent entity, Sales, obtained thesecond Ford order and for economic reasons, apart from the presenceof the Union, decided to award it to Pressed-Unified, which was notequipped to perform it, rather than to Industrial, which was soformerly d/b/a Ohio Hoist and Mfg. Co.v.N. L. R. B.,217F. 2d 652, 653(C. A. 6) ;N.L. R. B. v. Fred P. Weissman Co.,170 F. 2d 952, 954(C. A. 6);N. L. R. B. v.ArthurJ.Cotten andAbe J.Colman d/b/a Kiddie Kover Manufacturing Company,105F. 2d 179, 183 (C. A. 6).See alsoLewis, Jack and Joe Levitan,d/b/a California Foot-wear Company&Trina Shoe Company,114 NLRB765, enfd. in this respect 246 F. 2d 886(C.A. 9) ;DiaperJean Manufacturing Company,109 NLRB 1045, 1049,enfd.sub nom.N. L. R. B. v. T. A.Tredway and S. E. Taylor d/b/a Taylor Manufacturing Co.,222 F. 2d719 (C. A. 5). 170DECISIONSOF NATIONALLABOR RELATIONS BOARDequipped and would normally have performed it in the absence ofdiscriminatory considerations.The basic purpose and design of Congress in the Act was to protectemployees in their right to organize collectively in an attempt to bettertheir working conditions.Although the employees' decision to or-ganize may result in economic expense to their employer, Congresscannot have intended to permit the employer for that reason to takeanticipatory action to nip such organization.,. in the bud.To holdotherwise would be to strip all meaning from the Act and nullifythe congressional objective of protecting the right of employees toorganize for collective bargaining.On the other hand, it is recog-nized that the opposite extreme must likewise be avoided, and thata law-abiding employer must be permitted to protect his legitimateeconomic interests against a strike by his employees.For example,he may hire new employees on a permanent basis to replace the strik-ers, even though the effect of his action is to make jobs unavailablefor the strikers when and if they seek to return.And as a memberof an employers' association organized for joint collective bargainingon a group basis, he may shut down temporarily when the Unionengages in a strike against a fellow employer in an attempt to destroythe established bargaining unit. In these 'respects the employees'union activity is not unlawfully discouraged by the employer.Butwhatever may be the correct general rule for balancing the conflictinginterests of an employer and his employees in strike situations-a ruleon which reasonable men may differ-we are satisfied that the Re-spondents here did not, and in fact could not, reasonably believe theywere yet confronted with an imminent strike situation. In any eventthe Respondents acted prematurely, thereby unlawfully trenching onthe guaranteed rights of the employees.Accordingly, we find thatMackniesh, Industrial, Sales, Pressed, and Unified violated Section8 (a) (5), (3), and (1) in April 1954 by acting in concert to effectuatethe layoffs at Industrial's plant.-'3.We agree with the Trial Examiner, for the reasons set forth byhim, that Thuma was discriminatorily discharged in June 1954. TheRespondents argue principally that, although the janitorial positionoffered Thuma "may have been out of line with Thuma's regularduties," the record was clear that the work offered was "merely pre-paratory to a. general rehiring" and not a demotion.However, theRespondents do not cite the portions of the record on which theyrely, and we find no record support for their argument.4.We do not agree with the Trial Examiner that the unexplainedfailure to recall three senior employees (Marvin Bunker, Olney, andDack), who had been discriminatorily laid off in April 1954, uponthe reopening of the plant in July 1954 was "simply a grievance under.5 SeeWallick and Schwalm Company, et al.,95 NLRB 1262, enfd. 198 F. 2d 477 (C. A. 3). INDUSTRIAL FABRICATING INC.171the contract."We agree with the General Counsel that the properinference to be drawn from the record considered as a whole, in thelight of the Respondents' antiunion animus and the absence of ex-planation of this apparently discriminatory conduct, warrants aninference of further discrimination in this instance.65.We likewise do not agree with the Trial Examiner that the July1954 offer to Pierson of part-time work at a demoted position withreduced pay was not discriminatory. The Trial Examiner apparentlybased this finding on his inability to "discern a motive to single outPierson for discriminatory treatment as a means of discouragingmembership in the Union."However, the record shows that theRespondents had singled out Pierson as a target for antiunion co-ercion early in 1954, again in April 1954, and again on two separateoccasions in July 1954, and had included him in the discriminatorylayoff of April 1954.Accordingly, we find that the Respondentsconstructively discharged Pierson in violation of Section 8 (a) (3)and (1) of the Act.6.We agree with the Trial Examiner that the virtual elimination.of the incentive - bonus . upon - the ^ resumption of operations in July1954, without notice to or discussion with the-Union, and without anyexplanation, violated Section 8 (a) (1), (3), and (5).We do notrely on the later strike-settlement agreement as proof of discrimina-tion, as the Respondents erroneously seem to assume in their brief.7.We further agree with the Trial Examiner that the Respondentsviolated Section 8 (a) (5) and (1) by refusing in August 1954 tobargain with the Union about any more asserted grievances unlessManager Smith agreed that the particular matter was a grievance,and by elaborating on this refusal in December 1954 by compellingthe withdrawal of a written grievance under threat of layoff or reduc-tion in pay.We find no record support for the Respondents' argu-ment against the Trial Examiner's credibility findings, which he madeafter observing all the witnesses involved.8.We do not agree with the Trial Examiner's findings that the trans-fer of operations from Industrial to Paragon and the permanent shut-down of Industrial were not violations of Section 8 (a) (5), (3), or(1) of the Act. It is clear that in May 1955 Mackniesh initiated theformation of Paragon to replace Industrial, for the reason that Indus-trial's employees had remained loyal to the Union despite a crescendoof antiunion conduct.Benefiting by his previous experience in trans-ferringwork from Industrial to a known subsidiary, Pressed,Mackniesh tried to conceal his identification with Paragon.But therecord as detailed above and as set forth in the Intermediate Reportconvinces us that the driving force in setting up the Paragon corpora-EThere isno claim that the Respondents failed to reinstate any other employees uponreopening the plant in July 1954. 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion and the controlling force in its operation, as well' as the mana-gerial ability and the financial risk, were his.This is not the case of an employer who decides to go out of busi-nessrather than deal with his employees' statutory representative.Nor is it the case imagined by the Trial Examiner, where an employerrearranges his business conduct for economic reasons apart from aconsideration of his employees' lawful and protected exercise of theirstatutory rights.'Rather, this is the case of an employer who sur-reptitiously continues in business at .a different location and under anassumed name in order to thwart the statutory guarantees and evadehis obligations to the Union, while attempting to cloak his unlawfulmanipulations by various devices and stratagems so as to give the falseappearance of having gone out of business for economic reasons.Wefind that Mackniesh, Industrial, Sales, and Paragon thereby violatedSection 8 (a) (5), (3), and (1) of the Act.9.We agree with the Trial Examiner that it is unnecessary to decidewhether or not the Union's strike of May 1955, subsequently settled,was an unfair labor practice strike, inasmuch as the General Counseldoes not argue that the issue is other than academic for purposes ofremedy.Nor is any independent or additional violation of the Actinvolved, as he seems to argue.10.We do not agree with or adopt the Trial Examiner's general"Conclusion of Law" that Industrial violated Section 8 (a) (1) "byother acts" in addition to those specifically found.THE REMEDYHaving found that Respondents Mackniesh, Industrial, Sales, Uni-fied, Pressed, and Paragon have engaged in certain unfair labor prac-tices, we shall order them to cease and desist therefrom and take cer-tain affirmative action to effectuate the policies of the Act.We shall order the Respondents to offer Thuma, Pierson, MarvinBunker, Olney, Dack, and .the employees discriminatedagainst in1955 asa resultof the transfer of Industrial's operations to Paragon,reinstatement to their former or substantially equivalent positions,"at Industrial's plant if the Respondents reopen it and otherwise at theParagon plant, without prejudice to their seniority or other rights andprivileges, dismissing if necessary all employees at Paragon's plant.If there is not sufficient employment then immediately available forthese employees, all available positions shall be distributed amongthem in accordance with the Respondents' usual method of operation7 Cf.Waterway Terminals Corporation,118 NLRB 342,where we held that the fact thatan employer was motivated by economic considerations and not antiunion animus did notexcuse conduct which had the necessary effect of interfering with his employees'statutoryrights.8 SeeThe Chase National Bank of the City of New York, San Juan, Puerto Rico, Branch,65 NLRB 827. INDUSTRIAL FABRICATING INC.173-under curtailed production, without discrimination against any em-ployee because of union affiliation or activities, following the system.of seniority, if any, customarily applied in the conduct of the Re-spondent's business.Any employees remaining after such distribu-tion, for whom no work is immediately available, shall be placed upon.apreferential list prepared in accordance with the above principles,.and shall thereafter in accordance with such list be offered employ-ment in their former or substantially equivalent positions as such-employment becomes available and before other persons are hired for.such work.'We shall also order the Respondents to include an offer to pay theexpenses entailed in moving the employees and their families andhousehold effects, in the event that the Respondents do not reopenthe Industrial plant.We shall further order the Respondents to make whole the em-ployees referred to above, and also the employees discriminatorilydeprived of the customary incentive bonus in July 1954 and thereafterand not covered in the strike settlement of June 1955, for any loss ofpay suffered by reason of the Respondents' discrimination againstthem, by payment of a sum of money equal to the amount each wouldnormally have earned as wages (including the customary incentivebonus) for the period of the discrimination, less his or her net earnings'during such period.10 In the case of an employee to be reinstated,if there is insufficient work available, the terminal date of the back-payperiod is to be the date of the employee's placement on the preferentiallist as above set forth. In accordance with our customary practice, weexclude from the computation of back pay the period between theissuance of the Intermediate Report and our present Order withrespect to the employees discriminated against but not so found byTrial Examiner."It has been found that the Respondents refused to bargain withthe Union as the certified representative of an appropriate unit of theiremployees at the Industrial plant, in violation of Section 8 (a) (5)and (1) of the Act.We shall therefore order the Respondents, in theevent that they resume operations at the plant, to bargain with theUnion upon request.However, it has also been found that the Re-spondents closed the Industrial plant, discriminatorily locked out theemployees, and removed their operations to the Paragon plant, all forthe purpose of evading their statutory obligation to bargain with the9 Respecting this and other remedial provisions based on Respondents' violation ofSection-8 (a) (3) and (1), seeWallick and Schwalm Company, supra.10F.W.`Woolworth Company,90 NLRB 289 ;Crossett Lumber Company,8 NLRB 440.,To be considered as earnings,of course,are any amounts the Respondents may alreadyhave:paid a discriminatee,for example,by way of settlement of his back pay claim.Computation shall be pursuant to the Board's customary formula.11For example, seeConvair,A Division of General Dynamics Corporation,111 NLRB1055, 1059. 174DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion.Normally,in a situation of this kind,we would order theemployer to bargain with the union as the representative of the sameunit of his employeesat the newplant, without further proof of theunion's representative status there.In the instant case, however,because of the considerable distance separating the two plants andthe possibility that a considerable number of Industrial's employeesmay choose not to accept employment at the Paragon plant if andwhen the Respondents comply with our order of reinstatement, weshall, in order to accommodate the remedy to the realities of the situa-tion, condition our bargaining order upon proof that,upon complianceby the Respondents with our order of reinstatement, the total numberof Industrial employees who have accepted employment at the Para-gon plant, together with the remaining employees at the Paragonplant who in the meantime may have selected the Union,shall consti-tute a majority of the total employees in the unit at that plant.In view of the nature and extent of the unfair labor practices com-mitted, the commission by the Respondents of similar. and other unfairlabor practices may be anticipated.The remedy should be coexten-sive with the threat. It will therefore be ordered that the Respond-ents cease and desist from infringing in any manner on the rightsguaranteed in Section 7 of the Act.As to the remaining three Respondents, Abrasive, Plastic, andVacuum, we have not found that they participated in any way in theunlawful scheme of the other-Respondents to deprive Industrial'semployees of their statutory rights.Like the Trial Examiner, weshall accordingly dismiss the complaint against these three Respond-ents in its entirety.ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents Industrial Fabri-cating Inc., Industrial & Foundry Sales Inc., Unified Industries Inc.,Pressed Steel Flasks Inc., Paragon Industries Inc., Frank Mackniesh,.and their officers, agents,successors, and assigns:1.Cease and desist from :(a)Discouraging membership in International Union Local 909,.InternationalUnion, United Automobile, Aircraft and AgriculturalImplement Workers of America, UAW-CIO, affiliated with AFL-CIO, or any other labor organization,by laying off,discharging, fail-ing to recall, demoting, reducing or eliminating the customary bonusof, or locking out any of their employees, or by discriminating inany other manner in regard to their hire or tenure of employment orany term or condition of employment,except to the extent permittedby the proviso to Section 8 (a) (3) of the Act. INDUSTRIAL FABRICATING INC.175(b)Refusing to bargain collectively with International UnionLocal 909, International Union, United Automobile, Aircraft andAgricultural Implement Workers of America, UAW-CIO, affiliatedwith AFL-CIO, as the statutory representative of all production andmaintenance employees of Industrial Fabricating Inc., excludingoffice and clerical employees, professional employees, guards, watch-men, and. supervisors as defined in the Act.(c) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of the right to self-organization, toform labor organizations, to join or assist International Union Local909, International Union, United Automobile, Aircraft and Agricul-tural Implement Workers of America, UAW-CIO, affiliated withAFL-CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all such activities,except to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of em-ployment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)OfferArlo Thlmma, Oscar Pierson, Marvin Bunker, GlenOlney, Clement Dack, and all employees discriminated against asa result of the transfer of work from Industrial Fabricating Inc.to Paragon Industries Inc., immediate and full reinstatement to theirformer or substantially equivalent positions, with the necessarytraveling and moving expenses, in the manner set forth above.(b)Make whole the employees referred to in the preceding para-graph for any loss of pay suffered by reason of the Respondents' dis-crimination against them, in the manner set forth above.(c)Make whole the employees discriminatorily deprived of anypart of their incentive bonus in July 1954 and thereafter and.. notcovered in the strike settlement of June 1955, for any loss of pay suf-fered by reason of the Respondents' discrimination against them.in the manner set forth above.(d)Make whole the employees laid off in the discriminatory shut-clown between April and July 1954 for any loss of pay suffered byreason of the discrimination against them, in the customary manneras set forth in the Decision.(e)Upon request, bargain collectively with International UnionLocal 909, International Union, United Automobile, Aircraft andAgricultural Implement Workers of America, UAW-CIO, affiliatedwith AFL-CIO, as the exclusive representative of all employeesin the aforesaid appropriate unit with respect to rates of pay, wages,hours of employment, and other conditions of employment, and, if 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDan understanding is reached, embody such understanding in a signedagreement. If the Respondents elect not to reopen the plant of Indus-trialFabricating Inc., bargain upon request with the said Union asthe exclusive representative of all employees in the same unit at theplant of Paragon Industries Inc. as set forth above, provided that,upon compliance with our order of reinstatement, the total numberof former employees of Industrial Fabricating Inc. who have ac-cepted employment by Paragon Industries Inc., together with thenew employees of Paragon Industries Inc. who in the meantime mayhave selected the Union, shall constitute a majority of the total em-ployees in the appropriate unit.(f)Preserve and upon request make available to the NationalLabor Relations Board or its agents, for examination and copying,all records necessary to analyze the amounts of back pay due underthe terms of this Order.(g)Post at the plant of Paragon Industries Inc., or IndustrialFabricating Inc. if the Respondents reopen it, copies of the noticeattached hereto marked "Appendix." 12 Copies of said notice, to befurnished by the Regional Director for the Seventh Region, shall beduly signed by the Respondents' representative immediately uponreceipt and shall forthwith be posted by them and maintained for aperiod of at least sixty (60) consecutive days thereafter in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondents to insurethat such notices are not altered, defaced, or covered by any othermaterial.(h)Mail signed copies of the notice to each of the employeesreferred to above in paragraphs 2 (a) through (d), at his last knownaddress.(i)Notify the Regional Director for the Seventh Region inwriting, within ten (10) days from the date of this Order, what stepshave been taken to comply herewith.AND IT IS FURTHERORDEREDthat the complaint against Eaton MetalAbrasive Co., Plastic Tool Corporation of America, and VacuumElectronics Inc. be, and it hereby is, dismissed.22 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify you that : INDUSTRIAL FABRICATING INC.177WE WILL offer immediate and full reinstatement to Arlo Thuma,Oscar Pierson, Marvin Bunker, Glen Olney, Clement Dack, andall employees discriminated against as a result of the transfer ofwork from Industrial Fabricating Inc. to Paragon Industries Inc.If the plant of Industrial Fabricating Inc. is not reopened, thereinstatement offered will be at the plant of Paragon IndustriesInc., together with the necessary traveling and moving expenses.WE WILL make whole all the foregoing employees for any lossof pay suffered as a result of the discrimination against them.WE WILL also make whole the employees discriminatorily de-prived of any part of their incentive bonus in and after July 1954and not covered in the strike settlement of June 1955, for anyloss of pay suffered as a result of the discrimination against them.WE WILL bargain collectively upon request with InternationalUnion Local 909, International Union, United Automobile, Air-craft, and Agricultural Implement Workers of America, UAWCIO, affiliatedwithAFL-CIO, as the exclusive collective-bargaining representative of the employees of Industrial Fabri-cating Inc. in the appropriate unit described below and, if anyunderstanding is reached, embody such understanding in a signedagreement; or if we. elect not to reopen the plant of IndustrialFabricating Inc., we will bargain collectively upon request withthe said Union as the exclusive collective-bargaining representa-tive of the employees of Paragon Industries Inc. in the appro-priate unit described below, provided that upon our compliancewith the order of reinstatement, the total number of formeremployees of Industrial Fabricating Inc. who have accepted em-ployment by Paragon Industries Inc. together with the new em-ployees of Paragon Industries Inc. who in the meantime mayhave selected the said Union, shall constitute a majority of thetotal employees in the appropriate unit.The appropriate collective bargaining unit is :All production and maintenance employees, excluding officeand clerical employees, professional employees, guards, watch-men, and supervisors as defined in the Act.WE WILL NOT discourage membership in the above-named Unionor any other labor organization by discriminating in any mannerin regard to hire or tenure of employment or any term or con-dition of employment.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organiza-tion, to form labor organizations, to join or assist InternationalUnion Local 909, International Union, United Automobile,Aircraft, and Agricultural ImplementsWorkers of America,476321-58-vol. 119-13 178DECISIONSOF NATIONALLABOR RELATIONS BOARDUAW-CIO,affiliatedwith AFL-CIO,or any other labor organi-zation, to bargain collectively through representatives of their ownchoosing,and to engage in other,concerted activities for thepurpose of collective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activities,except to theextentthat suchrights may be affectedby anagreement requir-ing membership in a labor organization as a condition of employ-ment, as authorized in Section8 (a) (3) of the Act.INDUSTRIAL FABRICATING INC.,INDUSTRIAL&FOUNDRY SALES INC.,UNIFIED INDUSTRIES INC.,PRESSED STEEL FLASKS INC.,PARAGONINDUSTRIES INC.,FRANK MACKNIESH,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days fromthe datehereof,and must not be altered,defaced, orcovered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERTHE CASE AND THE ISSUE INVOLVEDIn essence,the question presented here is whether Respondent Industrial Fabri-cating, Inc. (calledIndustrial)in the operation of its plant at Eaton Rapids,Michigan, committed unfair labor practices; and if it did, whether the remainingeight Respondents, or any of them, by virtue of their alleged -interrelationship withIndustrial, or otherwise, are answerable with it as coemployers for the allegedwrongs.The foregoing were the basic issues raised by the complaint and answer, thesubject of evidence taken at the hearing before the duly designated Trial Examiner,held in Lansing and East Lansing, Michigan, from February 15 to March 12, 1956(in which all parties participated through counsel) and the focus of discussion inbriefs submitted and in oral argument presented before him in Washington, D. C.,on June 18, 1956.1FINDINGS OF FACT1.THE CERTIFIED LABOR ORGANIZATIONInternationalUnion, Local 909,InternationalUnion, United Automobile, "Aircraftand Agricultural Implement Workers ,of America, UAW-AFL-CIO; affiliated withAFL-CIO, is a labor organization. It was formedin about1951 to organize theemployees of Industrial in Eaton Rapids, but its membership extends to, otherplants in that general area.The International representative havingjurisdictionover it is Harold Marsh, whose headquarters' are at Jackson, Michigan.After a rather inauspicious introduction at Industrial, to be detailed later, it was,following an election, duly certified by the Board on May 17, 1951, as the bargainingrepresentative of Industrial's productionand maintenanceemployees.Its status assuch representative ever since is. not disputed. .The complaint of the General Counsel is' founded upon the various charges filedby the Union from July 9; 1954, until December.14, 1955..1Also, in accordance with arrangements made at the hearing,'the Trial Examiner,accompaniedby counsel for the respective parties, visited the plant premises in the threecities here involved,in order to provide a sensory dimension in following the testimony. INDUSTRIAL FABRICATING INC.179U. JURISDICTION:PRELIMINARY FINDINGSSince Industrial is the "basic" Respondent, this portion ofthe discussionwill beconfined to the jurisdictional facts pertaining to it.Industrial is a Michigan corporation formed in 1945.During the 11 years of itsoperation, it was situated in its own building at 817 Hall Street in Eaton Rapids,Michigan.Itstartedasametal fabricator; engaged; as Respondent' FrankMackniesh, its president, put it, in "making anything to do with metal." In 1946,it embarked on what ultimately developed into its major function, the making offabricated (custom made) foundry flasks, for use by automotive concerns in settingup molds for automotive parts. In 1953 Industrial made over $172,000 and in1954 over $142,000 worth of such flasks which it delivered in Detroit to concernslike Ford, General Motors, and Chrysler.Since the mammoth interstate ramifications of these consumers is both concededand, in any event, a subject of official notice, the basis for the existence of theBoard's jurisdiction over Industrial is beyond question.N. L. R. B. v. Fainblatt,etal.,306 U. S. 601. The volume of materials thus supplied to these interstateconcerns, over $100,000 per year, is also sufficient to satisfy the Board's self-imposed standards for theassertionof jurisdiction.Whippany Motor Co., Inc.,115 NLRB 52. But there is this qualifying factor: As Industrial operated during itsfirst 6 years, it not only made and delivered its product but sold it to the consumeras well.On August 31, 1951, however, Mackniesh, president of Industrial andowner of the controlling interest in it, formed Respondent Industrial & FoundrySales, Inc. (called Sales) wholly owned and controlled by him. Sales, upon itsformation, became the selling intermediary between Industrial and the consumingcompanies.This brings into play the possible applicability of the Board's doctrineas enunciated inBrooks Wood Products,107 NLRB 237. Therea sellinginterme-diary between an intrastate producer and an interstate consumer is declared to havethe effect of causing the producer to be "not once but twice removed from interstatecommerce," and for that reason to take the producer out of the ambit of theBoard's self-prescribed jurisdictional limitations.Whether Sales had such effect onIndustrial hinges upon whether Sales, though a separate entity, is partof an inte-grated enterprise with Industrial.If it is, then Industrial falls within the Board'sjurisdictional standards regardless ofBrooks.SeeHerman M. Brown Service Com-pany,115 NLRB 1371. The answer must await consideration of the facts as awhole, and we came back to this question under part V of this Report.III.THE RESPONDENTSThere are nine Respondents here.The sole individual is Frank Mackniesh, whois asserted to be the connecting link, indeed the controlling agent, among all thecorporate respondents.The General Counsel's efforts to trace this interconnectionaccounted for the bulk of the 1 month's hearing, and the path followed, by reasonof the difficulty of his task, was long and tortuous.The Trial Examiner has soughtto strike a fair balance between a comprehensive reproduction of the evidence andthe necessary space limitations of a document of this character.The result stillinvolves the reader in a tour of tedious details before he reaches the merits.But,in this narrator's opinion, it is a path which must be traversed if the issues are to bedetermined on the basis of a fair exposition of the relevant evidence.1.Frank MacknieshMackniesh is by background an engineer, who brings to his calling gifts of imagi-nation and initiative, of which each. of the corporations here involved is in somemeasure a reflection.2. Industrial Fabricating, Inc. (Industrial)Industrial, as previously stated, was formed in 1945, and,at all timesuntil its shut-down in the fall of 1955, was located in its own building at 817 Hall Street, EatonRapids.(Itwas erected in 1952 adjoining the building at 815 Hall Street, butwas to accommodate another Mackniesh venture to be described later.)The originalstockholders of Industrial were Mackniesh, James J. Dervin, and Joseph Miller,' eachowning one-third of the stock. In 1946 Mackniesh acquired Joseph Miller's interestand from then on, at least, Mackniesh has been in control of Industrial.WhileDervin at all times retained his one-third interest, he is a pallid figure in the eventshere considered.Though he was one of the three directors, he was not an officer,nor do we hear of him ever visiting the plant or doing other than deferring to Mac-kniesh.Mackniesh selected and hired the successive general managers at Industrial, 180DECISIONSOF NATIONALLABOR RELATIONS BOARDand it was from him that they looked for and received their instructions.The generalmanager was usually the third director along with Mackniesh and Dervin.At leastthat is so in respect to Charles J. Smith, nephew of Mackniesh, who was generalmanager of Industrial during the last 31/4 years preceding its final shutdown in 1955.The record indicates and it is hereby found that Smith was subject to Mackniesh'sinstructions and that his decisions as general manager and as a codirector and officerof Industrial on labor and fiscal matters were, basically, the activation of Mac-kniesh's policy.For purposes of this case therefore, despite the residual one-thirdinterest of Dervin, we must, in terms of the totality of his control, regard Mac-kniesh as being all of Industrial.But, as appears, Industrial was far from beingall of Mackniesh.3.The corporate Respondents claimed to be derivatively liableOf the remaining 7 Respondents, we can at once dismiss as to 2, Eaton MetalAbrasive Co. (Abrasive) and Vacuum Electronics, Inc. (Vacuum), for the reasonsstated in the footnote below.2Of the five corporate Respondents which remain, the only nonproducerisSales,which is aselling agent.And of the four producing Respondents, all but Paragonoriginated in Eaton Rapids, where Industrial was located, and later moved to Howell,which identifies them as the "Howell group." Paragon originated in 1955 in Milan,about 100 miles from Eaton Rapids, and is still there.We turn to them individually.a. Industrial & Foundry Sales, Inc. (Sales)As stated, with the formation of Sales on August 31, 1951, Sales appropriated fromIndustrial the selling function of the latter's product, and when the other four pro-ducing companies were formed, it was their selling agent as well.The mode offunctioning was to obtain specifications for the desired product from the customer,refer them to the producer for "bidding," and on approval of the latter's bid, trans-mit the amount thereof to the customer as the price, adding thereto the commissionof Sales as selling agent.On completion of the order, the producer delivers theproduct to the consumer in Sales' name, and out of the proceeds received bySales from the consumer, Sales pays the producer for its work.This, of course, placed in Sales the power to control the amount of Industrial'sbusiness through its power to determine on what orders it would permit Industrialto bid, or which of its bids to accept.And it is the General Counsel's contentionthat the purpose of vesting this power in Sales was to enable Mackniesh to transferIndustrial's operations as. a device for coping with the Union.Mackniesh's conten-tion is that the proliferation of his ventures simply made it economically feasibleto have a central selling agency for all of them. In support, he cites Abrasive,which was already in existence when Sales was formed (footnote2, supra)andPressed Steel Flasks, Inc. discussed later, which came into being in 1952.The detailsbearing on motive may be deferred, but the following should be noted in passing:Since the stillborn character of Abrasive as a going concern (footnote 2) mustalready have become evident in the 15 months preceding the formation of Sales,one may discount it as a factor entering into Mackniesh's deliberations in formingSales.As to Pressed Steel Flasks, Inc., so far as appears, it was already in con-templation when Sales was formed, but it did not get under way as a going concernuntil about a year later. It 'would thus seem that until then, in actual operationat least, Industrial and Sales were exclusively preoccupied with each other, Salesselling all that Industrial made and Industrial making all that Sales sold.32 Abrasive was formed June 5, 1950, to make pellets out of wirefor cleaning and harden-ing of metal.Mackniesh was an incorporator and 30-percent owner.After a single job,which yielded a pittance, it sold the cutting machine, its only asset,for a nominal sum,and has beeninoperative since.Vacuum was formed by Mackniesh in 1954. Its purpose was to give longer life tovacuum tubes but, so far as appears, it has had little or no paying patients.Mackniesh,its sole owner, is also its entire working force. It has an enclosure in the plant inHowell, Michigan, owned by Sales, which houses the Howell-situated Respondents whichare discussed later.Mackniesh uses the enclosure as his laboratory for Vacuum and alsoas his personal quarters when he visits the Howell-situated ventures.a Mackniesh testified that Sales, during the early period of its existence, serviced somecompanieswhich are strangers to the case.No particulars were given as to identity,amount, or dates. It is highly improbable that they conditioned the characterof Sales orform a basisfor qualifying the conclusion stated in the text. INDUSTRIAL FABRICATING INC.Yc8].Sales'working force, apart from Mackniesh,never exceeded one person, andhe was termed its"sales engineer."The first such was Peter Kitzens.Before Saleswas formed,he had been general manager of Industrial,and this included handlingits selling functions.When Sales was formed he was taken off Industrial's payroll,and put on Sales'.Kitzens severed all relations with the flask venture in 1953 andwas replaced as sales engineer for Sales by one Owen Hale.The latter left after ayear and he,in turn, was replaced by Smith.While acting as sales engineer forSales,Smith held down two other jobs: The first was that of general manager ofIndustrial,which position he held from June 1, 1952,until after the shutdown ofIndustrial in September 1955; and the second was general manager of Plastic ToolCorporation of America (Plastic)later discussed,which he held from about January1954 to November 1954(when Plastic moved out of the Eaton Rapids extension toa plant in Howell, housing other Respondents here involved).But as long as Smithwas general manager of Industrial and Plastic he was on their payroll,not Sales';and when Plastic moved out of Eaton Rapids, leaving Smith as general manageronly of Industrial,he was on Industrial's payroll exclusively until it shut down inSeptember 1955. Smith testified that when he represented Sales during his tenureas general manager of Industrial and Plastic despite the designation of his callingcard as "sales engineer"for Sales, he was not engaged,as he put it,in "sales develop-ment" for Sales,but in a "holding operation"to retain the customers for the productturned out by the producing companies he was managing.Whatever his mentalreservations,Smith was then"sales engineer"for Sales as his calling card representedhim to be, and it is so found.4Apart from the common functional control of Sales and industrial through Mac-kniesh and Smith, there is also the common corporate control for Mackniesh andSmith are officers and directors of both Sales and Industrial(the third officer anddirector of Sales being nominal, a secretary in the office of Attorney Colman, andthe third in Industrial being the one-third owner Dervin).Counsel for Sales and Industrial conceded that the two may well be regardedas integrated but for the fact that Sales acted as the selling intermediary for theproducing companies treated below.b.The "Howell group"The designation above applies to three producing companies which, originatinginEaton Rapids,occupied Industrial's815Hall Street extension adjacent to itsplant, but ultimately were moved to a plant in Howell, Michigan,erected and ownedby Sales.(1) and (2): Pressed Steel Flasks(Pressed)and Unified Industries(Unified)These two are treated as one, because although separately formed, the first hasbeen absorbed by the second.Pressed was incorporated by Mackniesh in 1952. Its purpose was to make foundryflasks, but of a light, standard type in contrast with the heavy fabricated type madeby Industrial.When Pressed was formed Mackniesh was its sole stockholder andprincipal officer,and in anticipation of the launching of Pressed,Industrial built the815 Hall Street extension.When Pressed was settled there it first made jigs andfixtures for aircraft;later,when a market therefor was opened up, it also made thelight flasks.Like Industrial's, the business of Pressed was procured through Sales,and as longas Pressed was wholly owned by Mackniesh there was no question of the commonownership and control of all three.That was so until March 5, 1953,when Mac-kniesh sold his stock to Unified,which is treated below.Unified was incorporated March 6, 1953, for the sole purpose of acquiring thestock of Pressed,and this objective was realized March 5, 1953.The incorporatorof Unified was John Miller, a former general manager of Industrial, who, after re-signing, returned to it as a welder in 1951.During this second tenure as an employeeof Industrial,he helped erect the extension to Industrial's plant which was to housethe as yet unestablished Pressed. In anticipation of his becoming the general man-ager of Pressed,he had a hand in hiring at least one of the employees for Industrial,with the understanding that the latter would be on Pressed'spayroll as soon as it'Ultimately Smith was put on Sales'payroll, but that happened only after Industrialshut down in the fall of 1955, and was supplanted,in the production of its type of flaskfor Sales, by Respondent Paragon Industries,formed June 1955.This takes us to analtogether different phase of the narrative to be related in a separate context later. 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas .established.That was Thomas G. Mitchell,hired in February 1952,and he,pursuant to that arrangement,went over to Industrial in June 1952.Mitchell, lateran officer of both Pressed and Unified, ultimately broke relations with them andtestified for the General Counsel at this hearing.OriginallyMiller was Unified's sole stockholder,holding 1,000 shares at $1 ashare.To this company,and solely on its own obligation,Mackniesh sold his stockinterest in Pressed for $30,000,payable in 3 years.Half this debt was paid in thefirst year,and no part has been paid since.Under the terms of the sale,Macknieshhas a right to recapture the stock of Pressed in the event of default in payment.But he has not done so,because, as he testified,he did not wish to jeopardize theloan.But he has, in the meanwhile,become a one-third owner of the stock ofUnified.In September 1953 Pressed and Unified moved to a plant in Howell erected bySales.In so doing they vacated the 815 Hall Street building to accommodate PlasticTool Corporation, which is the next corporate Respondent discussed.At Howell,Unified and Pressed continued to make jigs and fixtures for aircraft,and the Pressedtype of flask.Unified-Pressed5were not normally equipped to make Industrial'scustom-made type of flask, but, in 1954, with machinery transferred to Howell forthat purpose from Industrial,they made such a flask.This was done when Salesawarded Pressed a reorder of a job previously done by Industrial, through the proc-ess of "approving"its bid as against Industrial's.The attendant cut back in produc-tion at Industrial,including a complete shutdown there for a while, is the first ofthe illegal lockouts claimed by the General Counsel.Whether it warrants that char-acterization is a subject for later context.To complete the operational picture of Unified-Pressed, to this day Unified hascontinued to make jigs and fixtures,but since late 1954 no flasks whatever have beenmade at the Howell plant, either by Unified or Pressed.Unified-Pressed,both in Eaton Rapids and at Howell, operated with a separateworking force from Industrial but with employees of closely similar skills. Indus-trial employees were frequently assigned to perform operations for Unified-Pressed.When the job lasted less than a half hour, it was"on the house" (Industrial's).When the job lasted more than a half hour the arrangement was to charge it toUnified-Pressed,but this would seem to have been more honored in the breach.Unified-Pressed were permitted the free use of such of Industrial'smachinery asthey lacked and in 1954, when they made for Sales the Industrial type of flask, theydid so with the free use of Industrial'smachinery although they paid for its haulageto Howell,(3) Plastic Tool Corporation of America (Plastic)Plastic was formed early in 1953, to make plastic molds and parts and also plasticfixtures for automobiles and aircraft.The incorporator was Mackniesh, and hehas at all times wholly owned and controlled it.During 1953, the venture was on an experimental basis.During this stage ofexperimentation,Plastic shared the 815 Hall Street extension with Unified-Pressed.As noted, when the latter, on September 1, 1953, moved to Howell,Plastic remainedat 815 Hall. In 1954,for approximately the whole year,Smith was general man-ager of Plastic in addition to Industrial,withhis salary pro-rated between the two.But he operated Plastic with a separate working force from Industrial's and undera separate payroll.At the end of 1954, Mackniesh moved Plastic to the Howellplant to fill a slack in the business of Unified-Pressed.Plasticwork requires abreaking-in process for employees,but the source of manpower would seem to bethe same as for Industrial and Unified.Numerous employees on Plastic's payroll,when it was at Eaton Rapids, had been prior employees of Industrial.And whenPlastic was moved to Howell, all of its work was taken over by Unified.Unifiedthereupon automatically absorbed whatever employees Plastic then had, and theplastic and metal work are done by the same workingforce.Since its removal to Howell, Plastic, as Mackniesh put it,has been but a name.However, it is a potent one, for it is the name which apparently procures for Unifiedthe bulk of its plastic business,and will continue to do so until Unified acquires a.name of its own in that trade.(4)Controlof the Howell groupMackniesh has continued as sole stockholder and principalofficer ofPlastic, butsince the time he sold his stock in Pressedto Unified,he was not amongthe officers6 They will hereafter be referred to in this hyphenated form unless the sense of therecord requires a separate designation for each. INDUSTRIAL FABRICATING INC.183or directors of either.The officers of Unified and Pressed have been Miller, hiswife, and Tom Mitchell.Mitchell is now gone but his corporate title stays withhim until the next annual report is filed with the State.Until then,matters willbe as before,for the corporate title was nominal,carrying no responsibility orpower in fact.Title and power at Unified-Pressed would not necessarily seem to have had acommon lodging.At two extremes of the pole are Mitchell,who had title but nopower,andMackniesh,who had no title but all the power.IntermediatewasMiller,who had such power as Mackniesh chose to give him,substantially that ofa general manager at Howell,but subject to Mackniesh'sultimate supervision.Power normally gravitates to the predominant interest,and Mackniesh'swas pre-dominant enough to effect such a pull.He had the power to call in the stock ofPressed because of Unified's long default in payment of the purchase price, thepower of the plant landlord through his corporation Sales, and the power, againthrough Sales,to control the volume of business of Unified-Pressed.Persons closeto the scene confirmed that the pull was there and was exerted in matters fiscaland labor.Mitchell testified that the line of command was from him to Miller,and fromMiller to Mackniesh.Mackniesh instructed Miller concerning what jobs to quote,how to quote them, and to revamp them.A notable instance of this would appearto have occurred in 1954 when Unified-Pressed was awarded the job which broughtabout the transfer of machinery from Industrial to Unified-Pressed and the shutdownat Industrial:Mackniesh instructed General Manager Smith of Industrial and Millerof Unified-Pressed concerning the contents of the bid they were to submit to him.In labor matters,Miller and James Bucher testified to numerous instances ofMackniesh's power in that field.Thus there was an occasion when Miller, whenasked for a raise deviating from already charted policy,did not feel free to act untilprior clearance with Mackniesh.There was another occasion in which Macknieshcalled together in his office at the Howell plant(see footnote2, supra)the personsinvolved with Miller in a dispute over claimed overtime pay, stating he wanted all"beefs" aired,and "somebody is going to get their[bottom] eaten out."On anotheroccasion,Mackniesh interceded to dissuade employee Bucher from resigning and,on being told the cause was Miller, openly instructed Miller "to stay off [Bucher's]back."Mackniesh injected himself into production as well.At one time he upbraidedseveral employees for slowness,with the warning that"eitherwe were going toget things out the way we should or there was going to be some changes made."No one took this as an intrusion by a person outside the line of command, for, asMitchell put it, "if a man controls your increase in salary, he can control companylaw." 6TestifyingtoMackniesh's transcendent power over all the corporations discusseduntil now was James W. Harp, a young college graduate, who did the general officework for Industrial until the summer of 1953.He was also an officer of Industrial,and sat with Mackniesh and the principals of these companies during their dis-cussions.And Respondents have not challenged Harp'shonest as a person ortruthfulness as a witness.The inventory for all of these companies would bepurchased by Industrial and allocated among the other companies,and debited tothem in the books.Also,Harp would receive the various orders which came in6These instances, so far as appears, were not denied.But apart from that,itmust benoted that they were related by Mitchell and Bucher in a manner warranting credit. Inthat connection,the Trial Examiner has scrutinized their testimony in the light of certainimpugning factors, to which he has given weight.Mitchell and Bucher have suits pend-ing against Unified for alleged overtime.Mitchell's relations with Miller are strained, tosay the least.Yet high-spirited as he seems to be,he nevertheless conveyed the im-pression of being a self-respecting craftsman,jealous of his rights,often contentiously so,but neither warped in his observations nor disposed to testify to other than what heobserved.Bucher, before being hired by Industrial,had served a sentence for housebreaking.Smith knew this when he hired him. Indeed,Bucher was sent to Smith by his paroleofficer.There is no suggestion that Bucher has been other than completely rehabilitated.He has honored the terms of his parole and has been in no further trouble. And he hasmade good on his jobs.He was transferred to Plastic and became foreman in charge ofthe plastic work, a position which he retained under Smith at Eaton Rapids and underMiller at Howell,until he left of his own accord.He is now employed with a plastic firmin Detroit. 184DECISIONSOF NATIONAL LABOR RELATIONS BOARDand would refer them to respective principals, depending upon the,product involved.At the discussions, although he found the technical aspects of the corporationsbeyond his depth, he obtained a clear impression as to who was at the helm in fact:"Mackniesh owned the whole deal, as far as I know. . . . He was the one whosaid what was to be done etc...As far as I was concerned it was just one bigCompany split into a bunch of little ones."He derived this impression, he said,from "the way things were carried on.They would get together and Mr. Macknieshwould be there and tell who would be responsible for what. I mean I wasn'tanalyzing it at that time because it was just a situation that was growing."Harp, as did Mitchell before him, also testified concerning the avowed purposeof grooming Pressed as a potential successor to Industrial's heavy flask operations,should the occasion arise.But this last is deferred to a later context.c.Paragon Industries (Paragon)Paragon was formed in June 1955, and as stated before, is located in Milan,Michigan, about 100 miles from Eaton Rapids. It enters the picture at theterminalstage of our narrative, and will be treated when that point is reachedin the timesequence.IV.THE ALLEGEDWRONGDOINGA. IntroductoryThe unfair labor practices alleged originate in early 1954.7The terminal eventis the shutdown of Industrial in September 1955.For purpose of convenience inanalysis, the grouping of the events will be three-fold: (1) Those in the springof 1954 culminating in the alleged lockout of the employees at Industrial flowingfrom the transfer of certain operations to Unified-Pressed in Howell; (2) theperiod from the resumption of operations at Industrial in June or July 1954 tothe outbreak of the strike on May 9, 1955, which was settled June 20, 1955; and(3) the period culminating in the permanent shutdown of Industrial on September16, 1955, with its attendant replacement by Paragon as the producer of heavyflasks for Sales.B. The asserted "background" eventsThe General Counsel claims that the reception of the Unionat its advent in1951 and, indeed, the negotiations themselves reveal a deep-seatedantiunion animuswhich conditioned Industrial's later conduct.While the proffer of evidence inthat regard was largely excluded for remoteness, enough was admitted to permita fresh appraisal of the General Counsel's contention concerning their character as"background."1.The advent of the Union at IndustrialUp to 1951 there was no union at Industrial.Until then,also, aspreviouslynoted, there was no other corporation at the Eaton Rapids location (except thenegligibleAbrasive, footnote2, supra,inwhich Mackniesh had a minorinterestanyway).Early in 1951 Mackniesh and Kitzens, then general manager of Indus-trial,were on vacation in Florida.During their absence, the foreman, Art Kauf-man, declared a vacation for himself.Mackniesh and Kitzens thereupon fired himand replaced him with one LesBisel,who until then had been a rank-and-fileemployee.As it happened, the men had just been organized into the Union, andhad selected Leo Bunker as chairman of their committee.According to Bunker'stestimony, led by him, all of the men, if we are to believe his first, and someof them, if we are to believe his second version, refused to recognize the newforeman's status and proceeded with the performance of their assignments withoutbenefit of Bisel.Theyabandoned their individualistic course when informed byHarold Marsh, international representative of the Union, that they were out ofbounds.But the next day, Mackniesh and Kitzens returned to the plant fromFlorida in response to a call from James W. Harp, the general office employee,reporting what he had observed.Mackniesh paid off the whole crew and toldthem they could report the following morning in the office to behired as newemployees through Bisel.Report they did, but not in the office.Managementfound them at their workplaces.Whether they broke through the building asRespondents contend, or otherwise, we need not determine.They were evicted7 The original charge was filed July 9 and received by Respondents Industrial andUnified on July 14, 1954.Hence only events occurring January 14, 1954, or thereafter,can be the subject of any unfair labor practice finding. INDUSTRIAL FABRICATING INC.185under threat of tear gas,and in the wake of this event occurred union picketing,litigationbrought by Industrial in the State court,and ultimate return of themen to work without impairment of seniority, so far as appears.The GeneralCounsel sees in all of this evidence of a deep-seated hostility in Mackniesh to theunionization of his employees,whichdominated his future course. Indeed, Mac-kniesh is quoted as saying, when he discharged the men, that no union could tellhim how to run his plant.Mackniesh, contrariwise, solemnly avows that he neverknew of any union in the plant until the committee asked for a bargaining sessionafter the men's discharge, only to be refuted by Harp, who testified that in thetelephone message which brought Mackniesh and Kitzens back from Florida, hementioned the Union as well as the men's exploit.The General Counsel might well have taken up Respondent counsel's sugges-tion that he forget the whole thing: It is beyond question that in the heat of allthis,Mackniesh gave his promise to bargain with the Union if it won a Board elec-tion,which he kept.2.The 1951 and 1952 contract negotiations in the light of contemporaneousestablishment of the new companiesIt has been previously noted that Industrial entered into contracts with the Unionin 1951 and 1952. But the General Counsel sees a flaw here as well.He stressesthat in the negotiations for each contract Mackniesh countered certain economicdemands of the Union with the statement that if the Union insisted on the givendemands, he would remove the operations of Industrial from Eaton Rapids. If wewere to grant the General Counsel's premise that this suggestsan antiunion animus,then tending to offset it even on his own hypothesis should be the fact that Mac-kniesh acquiesced in an impressive array of clauses devoted to union solidarityand job security.Thus the contracts contain clauses granting a union shop andcheckoff of dues, a grievance procedure with arbitration as the culminating step,a seniority system, and even leaves of absence, without impairment of seniority,to employees absent on union business.The General Counsel contends that the removal threat, roughly contemporaneouswith the formation of the corporations in question, reveals a purpose to use thesecorporations as groundwork to enable Mackniesh to make the threat good.What-ever the legal significance of such a purpose (a subject for later discussion), therecord, in this narrator's view, supports the finding that such a purpose existedeven though the corporations had still another purpose-limitation of tax ability.Reference has already been made to the credited testimony of James W. Harpattributing to Mackniesh and his cohorts avowals that both these factors motivatedformation of the companies other than Industrial.And the Trial Examiner wouldassume still another motivation,inherent in the corporate concept itself,limitationof liability to extenders of credit in the amount of the assets put into each venture.While these merely fiscal motivations might well have been sufficient to impelresort tothe corporate structure without the added impetus furnished by theirpotential utility in coping with the Union, the latter motivation would seem tohave had a force of its own in conditioning the turn of events.This appears in thecredited testimony of Harp and Mitchell.Harp testified that in the deliberationspresided over by Mackniesh, it was stated that the new companies would "providean escape from the Union when the trouble came" because by vesting in theSales company the function of procuring the order from the customers and confiningIndustrial purely to making such flasks as Sales ordered with it, Sales was empoweredto withdraw orders from Industrial and place them with another of the companiesequipped, actually or potentially, for foundry work. Indeed, Harp testified thatthis was a specific purpose attributed to Pressed.Further details concerning Pressedwere supplied also by Mitchell: Pressed's tenure at the Hall Street extension beforeitmoved to Howell had been limited, under a lease, to a year.Mackniesh explainedtoMiller that this was because they planned to move Pressed to another plant,which would act as a "standby" for making foundry equipment, in the event oflabor trouble.And when Howell, which is 40 miles distant from Eaton Rapids,was finally chosen as the location, Miller explained to Mitchell that the reason wasto "get out of the jurisdiction of the Jackson office of UAW [the headquarters ofInternationalRepresentativeMarsh]"; finally, well before the temporary transferof Industrial's operations to the Howell plant in the spring of 1954, there wasdelivered from Industrial to Unified-Pressed at Howell an automatic welding ma-chine (called a "weldomatic") whose utility was confined to the making of theheavy, Industrial type of flask.Miller explained that it was needed for heavy 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDflasks should anything happen at Eaton Rapids .8The limited scope of the conclu-sion drawn should at once be made clear: All that is found is that Mackniesh, amongother advantages, visualized the corporations as useful in coping with the Unionshould the need for it in his opinion arise.C. The diversion of operations to Howell in 1954 and the attendant temporaryshutdown of Industrial at Eaton RapidsAs already noted, for a while in 1954, Unified-Pressed, at Howell, with machineryloaned it gratis by Industrial, performed a large order for the heavy Industrial typeof flask.Also Smith, of Industrial, rendered technical assistance on the project atno charge to Unified-Pressed.Ralph Every, the general foreman of Industrial,helped in this operation; and in so doing he was carried on the Unified-Pressedpayroll as a welder.The attendant cutback in production at Industrial, climaxedby a shutdown from mid-April to about July 1954, is claimed by the General Counselto be an unlawful lockout in derogation of Industrial's obligation to bargain withtheUnion, as well as discriminatory against Industrial's employees in intent andeffect.We proceed to the details.1.The Ford job as performed first at Industrial and then at Unified-PressedInDecember 1953, after a long period in which no business was done withFord Motor Co., Mackniesh procured an order from it.At the outset of the jobGeneral Manager Smith of Industrial told the assembled working force that as anopening wedge to a permanent account with Ford, the bid on the order had beenvery close.Smith advised the men that in consequence, the incentive bonus wouldbe so tightened that they would earn little or no premium pay on it.9Industrial performed the job at a loss, resulting mainly from delay in produc-tion.Mackniesh testified he felt that the cause of the loss was a deliberate slowdownby the men in resentment over curtailment of the bonus, though he admitted that thiswas but an assumption.Employees, supported in that regard by Philip Morgan,who was shop foreman at the time, testified there was no slowdown in fact; that,to the contrary, the men had cooperatively agreed to forego the bonus in order tohave the Company acquire the Ford account as a means of bolstering its saggingbusiness and preventing layoffs.Opposing theories have been advanced for the loss sustained on the job, and theTrial Examiner does not conceive it as being within his province to resolve them.The fact is that the job performed by Industrial at a loss was performed by Unified-Pressed on the reorder at a profit.But this, urges the General Counsel, was notthe cause but the occasion for giving that work to Unified-Pressed, and that thetrue cause was the desire, through the attendant cutback and shutdown at Industrial,to discredit the Union and alienate the men from it, more particularly their local com-mittee.He contends that Industrial was reconciled in advance to the likelihoodthat it would not profit on the original Ford job, as evidenced by Smith's statementto Foreman Morgan that to help realize the objective of the close bid, the Companywas willing to forgo profit for quality; and he stresses that one factor of delay wasa specification for tougher steel on the original order, which was dispensed with onthe reorder.1eHence, as he claims, Mackniesh and Smith knew that Industrial couldhave performed the reorder at a profit no less than did Unified-Pressed.But in so8Most of this is undenled. Some portions are qualified by Respondents.E. g., Macknieshtestified he might well have used the term "standby" in describing the purpose of theHowell plant, but only to indicate that it would be used to house such of his ventures ascould not be accommodated at the Hall Street extension in Eaton Rapids.He and otherstestified the weldomatic was part of some "obsolete" equipment delivered for storage atHowell, for which there was no storage space at Eaton Rapids.Without undue elabora-tion, It is sufficient to state that Mitchell's testimony is credited as being more In accordwith the probabilities, and also on the basis of the relative quality of their testimonytaken as a whole.P According to the testimony of employees, Smith told them that the bonus on the Fordjob would be eliminated altogether.The difference, in terms of the issue here, is notcrucial, but there is documentary evidence that bonus earnings, though slight, were madeby some employees in the Ford job (e. g., Arlo Thuma). The Trial Examiner accordinglyadopts the Smith version that he stated bonus would be tightened, rather than eliminated.10The steel concerned a small but important part of the flask (called the roll-off). Thesteel required in the first job was Flexor, a very tough steel, to which the men and manage-ment were unaccustomed and the machinery unsuited.The second order dispensed withthis requirement in favor of the milder steel used in the past. INDUSTRIAL FABRICATING- INC.18.7contending, the General Counsel would seem to be opposed by his own witness,Thomas G. Mitchell; who was privy to the deliberations culminating in the perform-ance of the Ford job at Howell.Mitchell testified that at a conference attended,in addition to himself, by Mackniesh, Smith, and Miller, he was told that the jobfor the Ford flask had been performed at Eaton Rapids at a loss, and he was askedwhether he (acting for Unified-Pressed) could run it profitably.Upon Mitchell'sreplying he could if he had the machinery, he was assured there would be noproblem on that score.Mackniesh then instructed Smith to quote on behalf of theIndustrial what was required in order for it "to make money," and directed Milleron behalf of Unified-Pressed to quote the price at which Industrial had done theoriginal job (which apparently was the only price at which Ford would place theorder).2.Conclusion concerning motivation for 1954 shutdownThat the above, taken in connection with evidence already detailed in the separatediscussion of the Respondents, persuasively bears out the General Counsel's con-tention that the relationship among the conferees, far from being competitive asbetween Unified-Pressed on the one hand and Industrial on the other, was simplythat of persons acting under the direction of a single person, Mackniesh, is onematter.Granting that to have been so, and the Trial Examiner, after long andcareful deliberation, is persuaded and finds it was so, there is still the question ofwhether Mackniesh acted to execute an antiunion vendetta or simply to make aprofit.The Trial Examiner has given weight to the testimony, not insubstantial incharacter and quality, which would indicate that Mackniesh and Smith looked for-ward, not without some grim comfort, to the chastening effects, as they viewed it,that the shutdown would have on the men and their feeling toward the Union. In-deed, statements made by Smith to Foreman Morgan and Oscar Pierson, an employee,as credibly testified to by them,l' tend to show that by the time the first Ford orderwas finished at Industrial, Smith expressed a rather bleak view of the prospects ofIndustrial opening up as long as the men adhered to the Union, or at least to its exist-ing shop committee, whom he referred to as "radicals." 12The testimony of ForemanMorgan gives some indication that Industrial was bent on effectuating the shutdowneven to the point of recalling orders from two customers other than Ford, whichhad reached the state of layout preparations immediately preceding actual com-mencement of production; and this happened immediately after a grievance meetingearly in 1954, over the discharge, on the ground of incompetence, of one MarvinBunker, a brother of Leo Bunker, the chief union committeeman.The grievance,as it happened, was adjusted to the satisfaction of both sides.13But the fact thatthe decision to shut down the plant came immediately after this grievance, tendsto blur the outlines- of Industrial's motivation therefor.Especially is this so in theface of the fact that at a grievance meeting preceding that of Marvin Bunker, Mac-kniesh stated he was "sick and tired" of these grievances and the shop would beclosed if they were continued, and similar exasperation greeted a later grievanceover the discharge for incompetence of Ed Twitchell, a welder.14The statement,to be sure, was out of bounds, even though the grievance which evokeditwas onewhich Leo Bunker was pushing for himself, and with dubiousmeritat best.(He11Smith's denial of that testimony,vague in character,simply did not stand up againstthe testimony of Morgan and Pierson,which was persuasively specific as to occasion andcircumstances.Morgan, additionally, was a disinterested witness, who so faras appears,would have been happier not to have been called upon to testify.12 The committee consisted of Leo Bunker, Arlo Thuma, and Harold Lord. Bunker andThuma were the dominant and aggressive members.13 Leo Bunker's brother was reinstated,but, in view of his unsuitability for machinework, to a less skilled position at material control.14The Trial Examiner has taken note of the character of Leo Bunker's testimony con-cerning the meeting over the Twitchell grievance.Most of it (especially Bunker's quotingSmith as demanding that the Union be "dissolv[ed]") has been rejected.What standsout, in this Trial Examiner's mind at least, is that Twitchell was identified by ForemanMorgan, testifying for the General Counsel, as one of three persons who were promotedunder the seniority provision of the contract to responsibilities beyond their capacitiesand whose ineptness as welders Morgan thought largely accounted for the loss on thePord job.Considering management's mood at the time, a grievance critical of action takenagainst Twitchell would likely be treated with impatience. Indeed the one aspect ofBunker's testimony on the point having the most credible ring is a detail of the conversa-tion, elicited by Respondent's counsel on cross-examination, to the effect that Smithreferred to the union contract as an obstacle to the weeding out of "deadwood" (meaningthe three inept welders identified by Foreman Morgan). 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas protesting, on the basis of his superseniority as committee chairman, the assign-ment to two men, on an overtime basis, of a corrective operation on a job whichthey had performed and which was in their particular specialty.)But we are concerned here with a question of motivation, and the complex strandsof inner causation are not unraveled that easily.These grievances, pushed in thesetting of the beating which Industrial was evidently taking on the Ford job, wouldtend to be among the congeries of factors entering into Mackniesh's deliberationsconcerning the prospects of completing a second Ford job, with the bid as tight asthe first, at a profit.And while lack of merit in a grievance does not justify anemployer's threat of reprisal for presenting it, it is another thing to say that thefact that the threat was made erases the significance of an actual loss on a job asthe explanation for not having the job done again at the same place.The reef on which, in this appraiser's view, the General Counsel's contentionfounders is that Macknieshsincerelythought that the Ford operation, under itsexceedingly tight specifications, could not be performed profitably at Industrial butthat it could be so performed at Howell.To adopt the General Counsel's position that the transfer to Howell also hadunion punishment as a motive involves accepting either of two alternative posi-tions: The first is that Mackniesh did not truly believe that the Ford reorder couldnot be performed at a profit at Industrial.To support that alternative, the GeneralCounsel, as already stated, relies primarily on testimony that on the original ordermuch time was consumed with experimenting with an unprecedentedly tough steel,which was dispensed with on the second order (footnote 10,supra),and also on thefact that for the second job the time-consuming preliminaries of setting up the jobsand fixtures were dispensed with because they had already been set up during thefirst job.That may be so. But it will be recalled that the General Counsel's ownwitness,Mitchell, testified that his advice during a management conference was adecisive element in Mackniesh's making the decision to perform the job at Howell.If "teaching the Union a lesson," to use the General Counsel's term, was one ofthe motives, it would seem reasonable to expect that something would have beensaid about it at that time, and there is no evidence that there was.The GeneralCounsel's showing would rather seem to add-up to management's being mistakenin its view that Industrial could not perform the job profitably at Eaton Rapids,and that is so only if we attach as much weight to certain factors as does the GeneralCounsel, which his own witness, Foreman Morgan, apparently did not.The furtherjump from there to the conclusion that Mackniesh was not sincere in his feeling thathe was facing a second loss at Industrial assumes that the error in management'scalculations, if error there was, was too patent to be honestly entertained.But thisassumption would be unfounded, particularly in the light of the stress laid by theGeneral Counsel's witness, Foreman Morgan, on the ineptness of some of thewelders (in addition to the toughness of the steel) as accounting for the loss onthe first Ford job (see footnote 14,supra).The second adjunct to the General Counsel's contention would have to be thathowever sincere Mackniesh was in the view that the second Ford job could not beperformed at a profit in Industrial, he would still have carried on at Industrialbut for his resentment of the Union.To accept that proposition is to ignore theall-pervasivemotivation of the entrepreneur-to make a profit.That the Unionentered into Mackniesh's calculations in his decision is a reasonable, indeed a com-pelling, inference from the record.But the crucial consideration is not the factthat it played a part but how it did. It is one thing to take a step with uniondestruction as the objective; it is another to take account of the existing situation asbearing upon one's determination of whether a given operation can be profitablyrun.SeeN. L. R. B. v. Adkins Transfer Co.,226 F. 2d 324, 328 (C. A. 6).15Andthe latter, it seems to this observer, is as far as the calculation concerning theUnion carried Mackniesh. In terms of whether he could perform the second Fordorder at Industrial at a profit, it may be assumed that he did not, as indeed hecould not, insulate his thinking from Leo Bunker and his largely self-interest gen-erated absurdities.That, undoubtedly, is what Mackniesh meant when, upon beingasked at a grievance meeting on April 30, 1954, concerning the removal of foundryequipment from Industrial to Unified-Pressed, he responded, "I hope the men inthe shop are satisfied now that Bunker has succeeded in shutting down the factory."And that, upon balanced appraisal, would seem to be what Mackniesh and Smithhad reference to when they did mention the Union in answering questions con-cerning the prospects of reopening at Eaton Rapids.The key would seem to besupplied in Foreman Morgan's testimony concerning Mackniesh's and Smith's state-15 See alsoMount Hope Finishing Co. v. N. L. R. B.,211 F. 2d 365,371-72(C. A. 4). INDUSTRIAL FABRICATING INC.189anent to him on that point, when the plant closed down: They stated they wouldclose down the Eaton Rapids plant for a while, and, "they would just leave it set ifthey couldn't make money with it." Industrial did reopen after the second Fordjob was completed at Howell.This, normally, would indicate that the shutdownwas pinpointed to the Ford operations.But tending to deprive Industrial of thebenefitof such an inference, is that Unified-Pressed thereafter- performed twoadditional fabricated flask jobs for companies other than Ford.These jobs, how-ever,were minor in scope, and the Trial Examiner finds merit in Respondentcounsel's explanation that they were carried along in the momentum of the activeuse being made of Industrial's foundry equipment at Howell at the time.On careful consideration of the record as a whole, it would appear that theevidence pointing to a desire to avoid a second loss on the Ford job as the solemotivation for the transfer to Howell is at least in even balance with the evidencepointing to reprisal against the Union as one of the motives.That being so, theGeneral Counsel's contention that the latter was a motive fails for want of therequisite quantum of proof to satisfy his affirmative burden.Hence, the transferof the Ford job to Unified-Pressed and the attendant shutdown- at Industrial isfound not to have been a discriminatory act in violation of Section 8 (a) (3).So to say does not vest with legality everything that Mackniesh and Smith saidand did contemporaneously with and after the shutdown. Just as statements, other-wise illegal, do not conclusively and in disregard of all else, illegalize the motivationfor the shutdown, so too does the legitimacy of the shutdown not immunize certainconduct surrounding it.For example, there is the use to which Mackniesh andSmith put the shutdown after it occurred, which will occupy our separate attentionlater.And there is also the failure of management to give the Union advancenotice of its intention, to which we turn now.3.The failure to give prior notification to the Union as a violation ofSection 8 (a) (5)Though the assignment of the Ford order to the Howell plant, with,the attendantshutdown at Eaton Rapids, was not illegally motivated, as has been found, thereismerit to the General Counsel's position that the failure to notify the Union ofthe contemplated step was in derogation of the obligation of Industrial to bargaincollectivelywith the Union.Granted the legitimacy of the motive for the steptaken, there is still the question of the legitimacy of the procedure followed.Thestep in question had adverse economic effects on the_ employees, which they wereentitled to seek to mitigate and perhaps avoid altogether through negotiation withtheir employer.The transfer of machinery and operations to the Howell plantopened up, as the record shows, new jobs there, for which the employees atIndustrialmight have wished to bid. Further, discussion with the men wouldhave afforded them an opportunity to give their version concerning the reason forthe loss on the Ford job in order to persuade management that the loss-producingfactor would not be present on the second order and therefore that operations atIndustrial should continue.Itwould have put them in a position to seek to dispelthe notion in management that the loss on the Ford job was occasioned by adeliberate slowdown, and thereby to move the latter to give fresh weight to factorscalculated to induce it to continue the operation in question at Eaton Rapids.Thefactors included matters already alluded to, such as the difference in the toughnessof the steel on both jobs and the head-start on the second job derived from thefact that the setup table with the jigs and fixtures was already completed.Theycould also have included a proposal to adjust still further the scheme of compensa-tion for the given job so as to make it sufficiently cheap to insure a profit.The conclusion that the failure to give the Union advance notice of the stepwas in default of the obligation to bargain collectively with the Union does notdepend on independent evidence that further negotiations would have resulted insuch an adjustment in this case.The bargaining obligation rests upon the assump-tion that such possibilities inhere in any situation involving the accommodation ofadverse interests within a given venture. It rests upon the proposition that theparties, through open discussion, will thereby better explore possible alternativesbefore either takes action which is fraught with adverse consequence toward theother.And it is bottomed upon the assumption that seemingly insoluble difficultieswill likely yield when treated to the "exchange ofideas"inherent in the process of"democratic collective bargaining." 16 Indeed, it is but an extension to the field oflabor relations of the principle-in our jurisprudence, which makes all-important the16 S. Rept. 573 on S. 1958, 74th Cong., 1st sess. (1935), p. 5. 190DECISIONS. 0P: NATIONAL LABOR RELATIONS BOARDright to be heard.Basically it is that the action adverse to a given interest shouldbe,-withheld until that interest is heard.And this, indeed, is what-is reasonably tobe. deemed to underlie the body of doctrine declaring that though a transfer ofoperations be devoid of antiunion reprisal as its motive, it should be preceded bydisclosure of intent as part of-an employer's bargaining obligation to`the employees'statutory representative.SeeBickford Shoes, Inc.,109 NLRB 1346;Diaper JeanManufacturing Company109 NLRB 1045, enforcedsub nom. N. L. R. B. v. T. A.TredwayandS. E. Taylor d/b/a Taylor Manufacturing Co.,222 F. 2d 719 (C. A.5); Brown Truck and Trailer Manufacturing Company, Inc., etc.106 NLRB 999,1016;California Footwear Company,114 NLRB 765; Twentieth Annual Report ofthe National Labor Relations Board, 1955, at 97. It is -accordingly found that thefailure to make such prior disclosure to the Union or the committee of the intent totransfer operations to Howell was in contravention of Industrial's bargaining obliga-tion, and thereby constituted a violation of Section 8 (a) (5) and (1) of the Act.17D. Conduct of Industrial between the 1954 shutdown and the strike of May 9, 1955As previously noted, operations were resumed in about July 1954 only to be dis-continued altogether in September 1955 concurrently with the transfer, later dis-cussed, of all of Sales' heavy flask requirements to a newly formed company,Respondent Paragon.We are concerned with occurrences during the interim period.In the main, they denote a progressively deteriorating relationship between manage-mentand the working force, culminating in a 6-week strike beginning May 9, 1955.The strike was settled June 20, 1955, under terms marked bya singularcapitulationby management on nearly all scores.The union representatives testified that thestrike negotiations were a belated realization of their desire to have managementnegotiatewith them concerning matters which were left seething following theApril 1954 shutdown. (E. g., the elimination or drastic curtailment of the incen-tive bonus generally, the failure to follow seniority in recalling certain employees,and the discharge of Committeeman Arlo Thuma, later considered.)Whether thestrike is to be definitively characterizedas an"unfair labor practice strike" we neednot decide, for the near-completeness of management's capitulation (the only excep-tion being Thuma's case) makes that issue academic for purpose of remedy.Thestrike and its settlement are simply a retrospective viewing post for the occurrenceswhich preceded insofar as the General Counsel urges them as a basis for independentfinding of unfair labor practices.17 Itwill be, noted that effect has previously been given to the decision of the SixthCircuit in N.L.R. B. v. Adkins Transfer Company, Inc,226 F. 2d 324 (C. A. 6), assupporting the proposition that an employer who transfers or sublets a given operationfor economic reasons is not to be deemed to have been engaged in an act of antiunionreprisal because it took account of the cost of operations under union demands as one ofthe factors governing its decision. Insofar as Respondents' counsel urge this case as abasis for relieving an employer of an obligation to make disclosure to its employees'bargaining representative of its purpose and to afford it a reasonable opportunity to discussit, counsel would appear to be stretching the holding and its rationale beyond warrant.For inAdkins,the discontinuance of the function there involved comes in the wake ofbankrupting wage demands which the record conclusively showed were inexorable andwould be backed up by a strike which would have shut down the plant completely. Thiswas not the situation here. It is not to be assumed that the court intended to rule out asa component aspect of the parties'reciprocal bargaining obligations, the mutual explora-tion of more moderate alternatives before resort to the drastic ultimate. Indeed, the veryright an employer has to consider the Union as bearing upon the factor of labor cost givesadded point to the need for open discussion concerning it with the Union before the adverseaction is taken.The Union can advance suggestions which could move management torevise its calculation on that score,or alternatively,if itself persuaded that management'scalculation is sound, the Union can propose wage adjustments to mitigate the cost factorto the extent needed to insure a profit,and thereby,to continue operations.Underscoringthe distinction here mentioned are two decisions of the Fifth Circuit.The first isN. L. If. B. v. Houston Chronicle,211 F. 2d 848, on which theAdkinscase largely relies(pp. 327-328), and the second is N.L. R. B. v. T. A. Tredway and S. E. Taylor d/b/aTaylor Manufacturing Co.,222 F. 2d 719, which sustained the Board's determination inDiaper Jean, ManufacturingCo., 107 NLRB 1045, that though a proposed transfer ofoperations be legally motivated,an employer'sbargaining obligation entailsmaking _advance disclosure of such intention to the bargaining representative as a basis formutual discussion. INDUSTRIAL FABRICATING INC.1911.Statements contemporaneous with the shutdownIt has, already been stated that- quite apart from the legality of its motivation,management was neither blind nor averse to the chastening influence which theyenvisioned the 1954 .shutdown would likely have on the men in their relationshipto the union committee. Indeed, while the layoffs were occurring early in April1954,. and before the actual shutdown later that month, Smith stated to employeeOscar Pierson that the shop would run if the men got rid of those "radicals" (seefootnote12, supra).In another conversation, Smith told employee Pierson that ifthe men abandoned the Union, they would receive more benefits, such as paid holi-days and vacations and steady employment.18 Statements attributed by Leo Bunkerand Arlo Thuma to Smith at a meeting on April 9 and to Mackniesh at the April30 meeting previously mentioned to the effect that the plant would not reopen whilethere was a union contract, are not credited.192.The alleged discrimination against Oscar Pierson and the discriminatory dischargeof Arlo Thuma, upon their recall following the 1954 shutdownSome persons employed before the 1954 shutdown were not recalled when opera-tions resumed.The General Counsel claimed that the persons thus left out werediscriminated against.The claim is rejected, for it appears that Industrial reopenedunder considerably reduced work requirements, and there is no showing that dis-criminatory motives governed the selection for recall. It is true that there was aquestion of whether Industrial honored the seniority of persons not otherwies hereinvolved?aBut this would seem to have been simply a grievance under the contract,which was finally, and apparently satisfactorily, adjusted as part of the settlement ofthe 1955 strike.There remains only for consideration the cases of Oscar Pierson and Arlo Thuma,who, although recalled in line of seniority, as a result of their interviews with Smith,wound up off the company payroll altogether.The General Counsel's claim thatthis last was due to antiunion discrimination is considered below.a.Oscar PiersonPierson, employed since 1950, had by the time of the shutdown 'in April 1954,advanced to the position of a "layout" man, a step above a welder and below thatof working foreman.He was officially notified to return about July 24, but about2 weeks earlier, he called on Smith on his own. Smith then "warn[ed]" Piersonhe would be recalled shortly but that the work would be part time-3 days out ofthe .week and perhaps 2 weeks out of the month, and that this would continue untilperiod, had been in front of the premises advertising the plant for sale.Two weekslater,when Pierson called pursuant to a letter from Smith, the latter repeated, insubstance, what he had said on Pierson's first visit.At the same time, he told Piersonhe would be stepped down to a welder's position at reduced pay. Pierson, who wasthen steadily employed elsewhere, decided not to come back.18 Leo Bunker testified that Smith made the same statement to him during the discussionof the Twitchell grievance, but this was another detail he did not recall until cross-examination.Bunker's testimony is not credited.Pierson's testimony which is credited,was. corroborated by Foreman Morgan, in whose workroom the statement was made.Morgan was a disinterested and temperate witness, as already noted (footnote 11,supra).ieThe Trial Examiner has already noted that the Union may well have entered intomanagement's deliberations.Indeed, Foreman Morgan credibly testified that Smith, whenthe Ford job was completed, expressed a preference to operate without a union.ButBunker's free-swinging attribution to management of antiunion statements in virtually allhis conversations leaves the Trial Examiner dubious about crediting his uncorroboratedtestimony on controverted matters, especially in the light of the contradictions in much ofhis testimony, many of them inane.And he does not deem Thuma's testimony adequatecorroboration,for his confidence in Thuma's reliability is shaken by, among other things,the latter's lack of candor when confronted with his own handwriting contradicting histestimony on another matter (namely, whether he received a bonus on the Ford job).Bunker's testimony concerning Mackniesh's statement at the April 30 meeting was notcorroborated by Harold Lord, the only other committeeman who was present. The latter,a painstaking and honest witness, quoted Mackniesh simply as saying the plant would beclosed and operations moved elsewhere"unless we got things straightened out," withoutexplaining the last statement.20Marvin Bunker,Glen Olney,and Clement Duck. 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe General Counsel contends, in essence,that the warning of a reduced work-week was in execution of Smith'splan,which he had confided first to ForemanMorgan and later to Tom Mitchell of Unified-Pressed,to discourage the old crewfrom returningby "starving"them out with part-time employment,leaving theman income too meagre to live on but enough to bar them from receiving unemploy-ment compensation.But the controlling factor in Pierson's deliberations would seemto have been uncertainty as to the duration of his tenure in view of the fact that theplant might be sold and his refusal to submit to a demotion.The likelihood that the plant might well be sold was not a fictitious one, forMackniesh creditably testified that he then actively contemplated the sale of Indus-trial.The step down in grade would seem to have followed in downward rotationfrom similar reductions experienced by top level personnel, due to the contractionin business.Thus the job of general foreman had been dispensed with, its func-tion being absorbed by Smith.Ralph Every, who had been general foreman (andwho spent a month on Unified-Pressed's payroll assisting on the Ford job), onresumption of operations at Industrial became a working foreman responsible forlayout work as well.21And Foreman Morgan too was told he would have totake a cut in pay.While much was left to be desired in the way Smith announcedPierson's proposed demotion, assigning him no reason therefor, this is not theissue.The Trial Examiner, on all the evidence, cannot say that there was discrimi-nation against Pierson in fact; much less can he discern a motive to single outPierson for discriminatory treatment as a means of discouraging membership intheUnion.The claim that the statute had been violated in respect to him isrejected.b.Arlo Thuma(1)The dischargeThe discharge of Arlo Thuma on his recall would seem to have been a festeringpoint between Union and management, which even the strike did not settle. Em-ployed since 1947, he was the apparent dean in length of service.A committeemanfrom the Union's inception in 1951, he was among the three committeemen men-tioned by Smith to Pierson as "radicals" whose tenure in that office lessened thechances of Industrial's resuming operations (footnote12, supra).Thuma, when laid off on April 29, 1954, was a hydraulic press operator andan apparently all-round craftsman in the metal fabricating field. Sometime in May1954, he received a written notice to call at the Industrial office.He reportedwithin 3 days, 2 days after the time specified in the notice but 4 days within thegrace period provided by the contract.Not finding Smith at Industrial, Thumawaited at the adjoining building, where Smith was managing Plastic. Smith finallyappeared and told Thuma, "I have got a little job for you over here at Industrial."Thuma followed Smith toward the Industrial building, whereupon Smith turnedaround and told him he had nothing for him and would call when he neededhim.22Thuma received a second notice on June 1 and he responded within the periodprovided by the contract. Smith asked Thuma if he was ready to go back to work,and when Thuma replied he was, Smith brought him to the plant and told himto sweep the floor, clean up the grease and wash the windows. These chores hadbeen part of the duties of Glen Olney, the regular janitor, who had been laidoff a few days earlier than Thuma. Thuma replied that under the contract, hewas supposed to be recalled when his job reopened. Smith thereupon accusedThuma of "refus[ing] to do a job," and Thuma disputed this characterizationof his attitude.Smith thereupon discharged him. Smith rejected grievances involv-ing Thuma.23However, a year later, in the settlement of the 1955 strike, Smithsuggested that Thuma be asked whether he wanted to come back, but as a newemployee.When this suggestion was relayed to Thuma by the Union, he re-jected it.2421 Although Every had shared some of the layout work with Pierson during his tenureas general foreman, the sense of the record indicates that the reduced work demands nowenabled him to do all of the layout work required.2' Smith did not indicate that Thuma's calling a day after the time specified in thenotice was a factor in this change in signals, nor has it been so claimed.2'As later appears, when the grievance concerning Thuma was presented in August,Smith stated he would recognize no further formal grievances.2' Smith, who was the first to testify concerning the matter, did not mention he attachedthe qualification that Thuma's return be as a new employee, but he never denied the latertestimony of Bunker and International Representative Marsh that such was the strictureattached to his suggestion. INDUSTRIAL FABRICATINGINC.193(2)Conclusion concerning Thuma's dischargeRespondent based the defense of its action upon the duty of an employee toobey ,his. employer's instructions.The principle invoked is incontrovertible, and,in recognition of it, the Trial Examiner has subjected the General Counsel's positionto the closest scrutiny both in his questions to Thuma at the hearing and to theGeneral Counsel on oral argument.The following aspect of the General Counsel's,position stands up: The sweeping and cleaning assignment, completely out of linewith Thuma's regular duties, was not brought or sought to be brought within rangeof his duties by an explanation of why this assignment was being made.Theincident occurred several weeks before actual resumption of operations.So faras appears, there was no previous occasion when a production employee had beencalled upon to clean up the plant, nor did Smith explain to Thuma the occasionfor his asking him to perform that task, or for that matter, indicate that it wasonly a chore and not a demotion.While Olney, the janitor, was not put back towork until after the 1955 strike (as part of the adjustment of the three senioritycases previously referred to, footnote 20,supra)there was no indication then thathis services were being dispensed with.There is a question therefore, unansweredby Respondents, as to why Thuma, who was working elsewhere at the time, shouldhave been called away from that job well before his regular services at Indus-trialwere required, to perform a menial task which, so far as appears, could havebeen performed more cheaply and better by the janitor or any day laborer.On the other hand, statements made by Smith to other persons tend to indicate.that his action was prompted by other than normal operational considerations.Thus, shortly after Thuma's discharge, Smith told Mitchell of Unified-Pressed,according to the latter's undenied testimony, that he "had the Union where hewanted it," and that he had "finally" succeeded in firing Thuma by "putting himon sweeping." In August 1955 Bunker informally brought up Thuma's name inthe course of discussion of another subject.Smith replied thatMackniesh was,adamant on Thuma. Bunker then stated that he long knew management "wantedto get rid of our local."To this Smith retorted that "he wasn't particular whetheritwas Arlo or you but we felt we could deal with one of you but not two of-you ." 25Thuma, it can be said here, as the Trial Examiner observed him, is not a "sym-pathetic" personality.And if there were a sharp conflict in the versions of Smithand Thuma, making the issue hinge on who as between them is to be believed, it.may well be doubted that testimony of Thuma, uncorroborated, would stand upunder such controversion. (See Trial Examiner's comment on Thuma at footnote19, supra.)But such is not the case here. There is substantial agreement betweenThuma and Smith concerning what happened.There is no dispute concerning the-context in which it occurred.And the statements of Smith to other witnesses, whichilluminate hismotivation, are substantially undenied, and, additionally, are in-herently worthy of credit in the light of all of the circumstances.The Trial Ex-aminer is constrained to conclude that Smith had no reasonable expectation thatThuma would accept the cleaning assignment without some reaction from Thuma.calling for clarification as to Smith's purpose and intent, and that Smith, pursuant to.plan, seized up the reaction to discharge Thuma under the pretext of insubordina-tion.Had Smith's discharge really been the result of resentment over Thuma's.refusal to carry out his orders, it is not unreasonable to expect, the circumstancesbeing what they were, that Smith, after cooling off, would have been receptive toto considerations sympathetic to Thuma's position.Smith's enduring adamancy-thereafter would seem rather related to his earlier expressions of animus against the3 committeemen, his gloating statement to Mitchell concerning his triumph over thezs Smith, who preceded Bunker as a witness, testified, in response to a general question,by the Trial Examiner, that after the June 1955 strike settlement, the Union did not bringup the Thuma case again. In the light of Bunker's later testimony that this specificreference to Thuma came up in the course of an informal talk between them, it is un-certainwhether Smith's general statement can be regarded as a denial of Bunker's,testimony for the sense of Smith's statement, taken in context, would seem to be merelythat Thuma's case was no longer pressed as a union grievance.The Trial Examiner,although ever wary of uncorroborated testimony by Bunker (footnote 19,supra),finds.this testimony of Bunker, apart from its not being specifically controverted, supported byother facts of record : The statement attributed to Smith is in line with the animus towardthe three committeemen expressed by Smith and Pierson, and with the triumphant tenorof his comment to Tom Mitchell immediately after the discharge. Bunker's testimony that-Smith made it is accordingly credited.476321-58-vol. 119-14 194.DECISIONS.OF` NATIONAL. LABOR;RELATIONS BOARDUnion andThuma'by assigningthe latter :tosweeping, 'andand his statement to Com-mitteeman Bunker thathe could deal with either, him or Thumaalone but notthe. 2 together.Nor - can it be altogetherdivorced from 'the provocative back-ground'to this occurrence' furnished by Smith'sfutile summonsof Thuma to theplant in May, likewisewith nomitigating explanation26The circumstances takenin combinationrather persuasivelyindicatethat Smith was carryingout a plandesignedto provoke Thuma intoa reactionwhich would furnish the occasion forbeing rid of him as oneof the Union's two most aggressivecommitteemen.A planthus conceived and consummated underminesthe employer'sclaim of insubordina-tion as a defense,since it exposes the insubordination as not a reasonbut a pretext,and of the employer'sown devising.SeeL. & H. Shirt Co., Inc.,84 NLRB 248,249.And this the Trial Examiner finds, was thecase here.The realreason forThuma's discharge, this TrialExaminer finds, was his militance and aggressivenessas a union committeeman.The discharge accordingly offended theprovisions ofSection 8 (a) (3) and(1) of the Act.3.Additional violationsa.CoercivestatementsThe resumption of operations saw management in a considerably strengthenedposition,vis-a-vis the Union.When Leo Bunker,about a month after the reopen-ing, submitted the grievance concerning Thuma's discharge,Smith stated that "we'vebeen having a lot of petty grievances which must be stopped,"that he was "notrecognizing any more grievances,"and that while he would discuss any matterinformally with Bunker, he would decide"whether or not you have a grievance." 27Bunker presented no written grievance thereafter until December 17, 1954, whichlike the one which exasperated Mackniesh early that year, concerned a claimedviolation of his superseniority.Smith forced Bunker to sign a withdrawal of thatgrievance under threat of a layoff and reduction in pay.28The intimidatory actionin both cases was.a repudiation of the employer'sobligation to bargain and aninterference with the employees'guaranteed rights, in violation of Section 8 (a) (5)and (1), respectively.b.Unilateral discontinuance of bonusDuring the period from the resumption of operations at Industrial in July 1954to the strike of May 9, 1955, the men were not receiving their accustomed bonus,or if they were getting some, as Industrial contends,itwould seem to have beennegligible.So one would have to infer from the fact that one of the terms of thesettlement of the strike on June 20,1955, was a lump sum paid to every employeethen on the payroll, which represents the accustomed bonus of which they had beendeprived from the date they returned to work following the 1954 shutdown toMay 9, 1955,the date the strike began. It is true that for this situation, thecommittee filed no grievance prior to the strike.But this does not erase thefact that the bonus was eliminated with no notification to the Union or discussionwith it concerning the matter.Nor have Respondents advanced any explanationof why this was done. Insofar as full reimbursement was given to those men whowere on the payroll at the time of the strike settlement,the matter would seem tobe academic for purposes of remedy.But the General Counsel contends that itisnot academic in respect to those persons who were recalled to work in thesummer of 1954,but whose employment terminated before the strike.The conten-tion would seem to have merit.The unilateral elimination of part of the employees'compensation without prior notice to the Union was in contravention of the em-ployer's bargaining obligation with the Union under principles too well establishedto require elaboration.May Department Stores v. N. L. R.B.,326 U.S. 376;N. L. R. B. v. Niles-Bement-Pond,199 F. 2d 713 (C. A. 2). The elimination of the26As previously noted(footnote 22), although Thuma called a bit later than the 1 dayspecified in the notice,Smith neither at the time nor at the hearing attributed his abruptchange of mind to that circumstance.V This testimony is undenied, and being consistent with the tenor of events,is credited.Bunker also testified that Smith in this talk offered him a bribe to lead the men away fromthe Union.He testified concerning a similar offer made to him by Smith about a monthearlier.The testimony, while not specifically.denied, is neither corroborated by othertestimony nor reinforced by surrounding circumstances.It is rejected.28 Bunker's testimony concerning this event is undenied by Smith and is corroborated byCommitteeman Harold Lord,a credible witness(footnote 19,supra). :IND.USTRIAL.:FABRICATING.INC.195bonus must ,also be.-considered in connection with Smith's declaration to ForemanMorgan and to. Tom Mitchell, showing an intention to reduce their income as a meansof alienating the men from the Union and the committee. So considered, the action,unexplained, is open to the inference that its purpose. was to discourage membershipin the Union.Not having explained it, Industrial has let the inference stand. Itfollows that the summary discontinuance of the bonus was also discriminatory inviolation of Section 8 (a) (3) and an interference, restraint, and coercion of theemployees in violation of Section 8 (a) (1).Intermountain Equipment Company,114 NLRB 1371;Young Engineering Company,57 NLRB 1221, enforced 16 LRRMan. 921 (C. A. 7).We come to the events culminating in the shutdown of Industrial and the emergenceof Paragon.E.The events in 1955 culminating in the permanent shutdown of Industrial and itsreplacement by Paragonasthe producer ofheavyflasks1.The negotiation for the new contract and the ensuing shutdown of IndustrialThe strike settlement of June 20, 1955, which as noted, entailed substantial mone-tary concessions by management, occurred during the life of the current 3-yearcontract,which was expiring September 30.Pursuant to the standard 60-daycancellation provision, the Union on July 25, 1955, sent Industrial a notice of adesire to terminate the contract and to negotiate a new contract, with still morefavorable terms, but not specifically spelling out the particulars.A conference was held August 10 with Smith representing management andInternationalRepresentativeMarsh and the committee representing the Union.There the Union clarified the items in the July 25 notice.Apart from certain itemswhich Smith deemed of minor import and on which he was ready to yield, theUnion demanded a guaranteed annual wage, after the pattern recently pioneeredwith Ford Motors, a 6-cent an hour wage increase for each year of the contract,after the pattern of General Motors, and a highly enlarged insurance plan. In theaggregate, according to International Representative Marsh's testimony, this entaileda "package" increase of 35 cents an hour. Smith indicated a willingness to doubleIndustrial's current monthly contribution toward insurance, but stated the Companycould not assume the expense entailed in the package deal demand and stay in business.Marsh, according to his own testimony, stated the Union was "not trading horsesfor rabbits" and that "we had no control over whether they closed up or whetherthey kept the plant opened." Smith, while none too sanguine about the Union'sreceding from its demands, arranged with it for another meeting, first to get hisinstructions fromMackniesh, and secondly, because of his general belief that"negotiations are a poker game" where the parties "take a final stand" as "bargainingstrategy," from which they might well recede as negotiations progress.The meeting, set for August 25, was postponed to September 16, at Smith's re-quest.On that day, Committeemen Bunker and Lord, who also were the onlyemployees left in consequence of a sharp curtailment in operations followingthe August 10 meeting, waited in vain for Smith at his office, and then left for home.Smith then caught up with Bunker as the latter was driving away and read a letterto him from Attorney Colman, as follows:The stockholders of Industrial Fabricating Inc., have decided that the companyshall discontinue business operations.I have been instructed as its attorneyto take the necessary steps to dissolve the corporation.Industrial's doors have been closedever since.Smith testified there wasa meetingheld with the Union before he exhibited theletter, in which the Union stated it would not tone down its demands.But, on fur-ther questioning, his testimony disintegrated on every aspect of the alleged meeting-concerning who was there, how it was called, what was said, just when it was held,and finally concerning whether it was held at all. Such testimony was hardly thekind to stand upagainstthe positive and precise testimony of Bunker and Lordconcerning what happened on September 16, which indicated rather clearly therewas no bargaining conference after the one of August 10. It is found there was none.Mackniesh, very early in the hearing, before the controversy over the later meeting,testified that the decision to close down the plant at Industrial occurred in August,and that afterwards, until the actual shutdown on September 16, Industrial took nonew orders but merely finished the old ones-a fact confirmed by the sharp reductionin the working force of Industrial from early August to the date of the shutdown 2929 There were 9 employees the week ending August 12, and 2 the week ending Sep-tember 16. 196DECISIONSOF NATIONAL LABORRELATIONS BOARDIt is accordingly found that the decision to close Industrial was made immediately-after the August 10 conference.The inference drawn is that the decision was madeon the basis of Smith's report to Mackniesh concerning the tenor of the August 10meeting.Mackniesh earlier testified that the concessions made at the June 20strike settlement represented the maximum in labor overhead which he deemedto be economically feasible for the operations of Industrial.While he, like Smith,testified that the decision to close was made after Smith reported that the Unionwould not recede from its demands,themore reasonable inference,taken in con-nection with the fact that he deemed the existing labor budget the maximum onefeasible, is that,on the basis of what occurred at the August 10 meeting,he concludedthat whether or not the Union pared down its demands,there was no hope of its.doing so to the point of its nearly completely withdrawing them, and accordingly,that another meeting from management's view would be futile.Hence the decisionto close.The explanation of why this was concealed from the Union and why it wasled to believe another meeting would be held would seem to lie in the contempo-raneous activity of Mackniesh in launching Paragon and setting it up to replaceIndustrial as the producer of the foundry flasks for Sales.2. Industrial's replacement by Paragon as the producer of the Industrial type of flaskMackniesh initiated the plan to form a new flask-producing corporation inMay 1955, when the strike was in progress.The actual incorporation of Paragonoccurred June 27, 1955,but it was already launched as a going concern beforethen.A building was rented late in May,some machinery was moved fromIndustrial to Paragon in June, and in the same month Paragon,through Sales,procured its first order.There was another shipment of Paragon machinery inJuly.While Industrial'sbusiness was tapering off, Paragon'swas correspondinglyon the upgrade.But it was after the shutdown of Industrial that Paragon's businessshowed a rise to dimensions equaling Industrial'sat its zenith,and it was after theshutdown that nearly all of Industrial'smachinery was moved to Paragon.After the shutdown of Industrial,Sales,which had occupied Industrial'sbuildingin Eaton Rapids,transferred its quarters to the office of Paragon,and the relationshipfunctionally between Sales and Paragon duplicates substantially that which prevailedbetween Sales and Industrial,as described in part III of this Report. In addition,from the outset,Sales has financed Paragon's operations,for which it is reimbursedout of the proceeds of the product.The office of Paragon is occupied by the sametwo persons who functioned managerially at Industrial-Smith and Every.AtIndustrial,Smith was general manager of Industrial and sales engineer of Sales,with his salary charged to Industrial;Every was general foreman of Industrial underSmith.Now their titular designations have altered.Every is general manager ofParagon.Smith'spresent designation is merely sales engineer for Sales, with hissalary charged to Sales; and the plant is also visited by Mackniesh with approximatelythe same regularity as he visited Industrial.The General Counsel contends that Paragon is merely a front for Industrial andhence jointly responsible with Industrial for what he conceives to be a lockout ofIndustrialwhich is twice illegal-first as an evasion of Industrial's bargainingobligationwith the Union,and secondly as a discrimination against Industrial'semployees.Were the Trial Examiner persuaded that Industrial's conduct had the legal signifi-cance claimed for it by the General Counsel, he would likewise be persuaded thatfor purpose of remedy,there is no distinction in law between Industrial and Paragon;and this would be so despite the fact that recordwise there is not a familiar namein the roster of Paragon's titular principals.Its stockholders of record are HerbertA. Cross and Jerome A. Vanek, holders of one-third and two-thirds of the stock,respectively.They are also its principal officers and directors,Cross, the president,and Vanek,the vice president.Even the incorporating attorney is a new figure;notDavid Colman, who incorporated the other corporate Respondents hereininvolved, but one Magnotta of Albion.And the third officer and director ofParagon,Joseph V. Wilcox, its secretary(who is counsel for Paragon in thisproceeding)derives his status from his being an associate of Magnotta.These new names,however, are linked by an old one, Frank Mackniesh.Heprocured them all.Cross and Vanek never conferred with each other beforebecoming the purported principals of Paragon and have never done so since.Andthey still know each other only by reputation.Vanek to this day has never seenthe plant of Paragon,in which he is the purported majority stockholder.Indeed,we have it from Cross,who presumably was so informed by Mackniesh,that Vanekconditioned his lending his name to the venture on his having no participation initwhatever.(That,Cross testified,iswhy Vanek was made vice president.)And INDUSTRIAL FABRICATING INC.197-Cross, 77 years old, an engineer by profession, now semiretired, had never beforebeen in the foundry flask business, nor in business for himself.He, too, stipulatedtoMackniesh that his presidency would not take up "much" of his time. Indeed,it has not.On his own testimony, he was at the plant 4 times, the first 2 whenMackniesh brought him to Milan in May to sign the lease for the plant building,whichMackniesh sought out, and the second, the beginning of June, when he"hired" Every, erstwhile general foreman of Industrial to be general manager ofParagon.The third was in July, and the last was in September-5 months beforethe hearing and when Paragon had not yet realized its business potential.For all.the familiarity the above gave Cross with the operation and for all the supervisionhe exerted, he might as well have joined the absent Vanek.With the amiableunconcern of a person utterly dissociated from what he was describing, he testifiedto a pervasive ignorance of the venture somewhat alien to even a most tolerantchief executive.He did not know the amount of orders or business being doneby Paragon, did not know the amount of its inventory or where it is obtained from,did not know the amount of the labor costs or anything about the wage scale, andhe never asked.Cross' explanation for his passivity was that from the momenthe hired Every, he left everything completely to him.One would have expected,then, that he know something about Every's background before staking, as hepurports to have done, the success of the entire venture on Every.Yet all heknew about Every was that he had been a "foreman of some kind" at Industrial;and Mackniesh testified that in that capacity Every had had no experience in overallmanagement problems, fiscal, labor or otherwise, not even when Smith would beaway on vacation.One would have expected Cross to know what he was payingfor that kind of critical responsibility.He did not.And Every being purportedlythe man to whom the plenary delegation was being made, one would have expectedthat by the time Cross testified, 8 months after Every was hired, he would have.hadmore familiarity with Every than this:Q.Now do you have anything to do with the manufacturing at Paragon?-A.Well, not physically.We have a man who runs it, though.Q.Who runs it?-A. Mister-oh, tripes.The fellow here yesterday, I keepforgetting his name.Q. Is that Mr. Every?-A. Every, yes.In contrast with the virtually total passivity of Paragon's purported principals,the representatives of Sales are very much in evidence.As has been noted, Smith-occupies the office of Paragon with Every.He is there, on the average, threetimes a week, spending the remainder of the time in contact with customers.AndMackniesh, as stated, visits the plant with about the same frequency as he didIndustrial.The explanation given for their presence is that they are there toprotect the interests of Sales, that Smith gives Every engineering advice, andMackniesh comes there to settle accounts with Paragon.But the record makes itamply plain that the interest of Sales extends deeply into Paragon, as shown below.Paragon's only machinery is that which was obtained from Sales' affiliate, Indus-trial-valued at over $17,000.According to Cross, this is to be paid for out of theprofits of Paragon.Paragon's operations are financed by Sales and here, as previ-ously stated, Sales reimburses itself out of the proceeds of the product made byParagon,Additionally, as in the case of Industrial, Paragon has no contact withthe trade.Only Sales has, and counsel have agreed that like Industrial, Paragonhas no good will save that which it might enjoy with Sales.Correspondingly, the.good name in the trade of Sales, and by that token, of Mackniesh, is staked on thequality of the product that Paragon produces.The only interest which the purported stockholders pit against the heavily pre-ponderant interest of Mackniesh and his Sales company is the value of their stockin Paragon.The total stock is valued at $2,100, Vanek's at $1,400, Cross' at $700,and the only cash payment for it, so far as the record shows, is that made by Cross-$300.Itwould hardly be likely, therefore, assuming any nonconcurrence betweenCross and Mackniesh concerning who is to run Paragon, that Mackniesh would bewilling to risk the $17,000 of Industrial, the money which Sales advances to financeParagon, and the good name of Sales and himself, on the untried capacities of Every,where Smith, with all his prior experience, is available on the premises to superviseEvery's performance.Nor would Mackniesh understandably feel secure if he didnot himself exert the same degree of supervision over both of them as he did atIndustrial.Also Cross and Vanek, assuming the reality of their investment, would hardlydeem it secure without Mackniesh's guiding hand in the business. It was Mackniesh 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDat whose urging they gave their names to the Paragon venture, and it is he whom theyknew and trusted.Hence, their total passivity is rationally comprehensible only ifthey had the assurance, implicit in the situation itself, that Mackniesh would try tomake their investment secure by overseeing the operation of the venture, and thatthose put in immediate responsibility, whether it be Every or Smith, or both, wouldbe answerable to Mackniesh.Thus, a due regard for the preponderant interest of Mackniesh and the minorinterest of the purported stockholders of Paragon in the success if the operationwould compel making use of the available talents of Mackniesh to oversee it on ageneral basis and of Smith to do so on a day-to-day basis.Compelling as the inference above would seem to be from the relationship itself,there is also independent evidence confirming it.Thus Every, after some reluctance,admitted that Smith "advised" him on matters of policy, both labor and production-wise.But it manifestly is "advice" which he is not expected to ignore, and in thecircumstances here presented, the term would seem to be a euphemism for eitheractual supervision by Smith or, at the least, joint responsibility with Every for themanagement of Paragon.That this is so would appear from an item of testimonygiven early in the case by Mackniesh concerning an advance made to him by CrossinNovember 1955.He testified that Cross advanced him $10,000 as a personal loan,and that he, in turn, deposited the money to the account of Sales, for use by Salesin financing Paragon'soperations on the reimbursement basis previously mentioned.Since it was described as a personal loan, the Trial Examiner was inclined at firstto discount the advance as lacking in significance.However, in the light of AttorneyColman's characterization of this advance, on oral argument,as anactual invest-ment in the venture by Cross, the Trial Examiner has reread the testimony concern-ing it.While it still shows it to be a personal loan to Mackniesh and, by that token,not an investment in Paragon as such, Mackniesh's explanation of why Cross ad-vanced the money to him,is rather illuminating on who controls the venture, infact.Mackniesh testified that he told Cross that more money was needed "to financethe working process and . . . shipments" of increasing orders being received forParagon.Cross then advanced the money to Mackniesh, because, as he put it, Cross"said he didn't want to put that much into Paragon and let the group that was runningParagon, we will say, Mr. Every, have free access to $10,000, because he said underhis impression any time a man, a company, had sulplus funds in the bank, theyalways find some way of spending it, so he said when they needed the money tofinish an order,he said, `Yougive it to them.' "Mackniesh's testimony would appear to have a two-fold significance: First, theplural reference to "that group that was running Paragon" and to "them" and "they,"would indicate that the immediate day-to-day responsibility for "running Paragon"was not a solo venture. But the only person, in addition to Every, that would accountfor this plural reference would be the co-occupant with him of Paragon's office-Smith.And the purpose of the advance to Mackniesh, according to his own descrip-tion,was to assure that Mackniesh would supervise the fiscal side of the operationat least.Cross also gave testimony which would seem to be rather revealing concerningwhom he truly regarded as running Paragon.At one stage,be explained his inactionby stating that he had an "organization" he could rely on, which would seem to sug-gest one or two more than just Every. Cross also testified that in November 1955,the very month that he advanced the $10,000 to Mackniesh, in an interview with arepresentative of the General Counsel, he referred the latter to Mackniesh as the"secretary" of Paragon and the custodian of its records.Cross explained that hethen "assumed"this to be Mackniesh's function.This assumption,however at oddswith the titular designations in Paragon,would indicate that Cross regarded Mac-kniesh as exercising in fact that kind of function which would put him in charge ofParagon's books and records and the informative data concerning it. Such an arrange-ment would more likely conform to the views one would expect from all the inter-ested parties, fromMackniesh, from Cross, and from Vanek, concerning how tosecure a venture,than one which stakes the whole works on the capacities of himwhom Cross identified as "Mister-oh, tripes.The fellow here yesterday. I keepforgetting his name."What the above would seem fairly well to connote is that Paragon and Sales per-form coordinated functions in the operation of a unitary venture.Thus viewed, it isthe logical role of the individuals in the advancement of that venture rather thantheir titular-designations which are the key to the true relationship.In that con--text,the utter dependency of every economic interest at stake on the efficiency of themanufacturing function would compel the exertion of supervision over it by the INDUSTRIAL.: FABRICATING INC.'199persons whose knowledge is most calculated to insure it.The placement of plenarypower in a prior underling, completely unversed in overall management, in disre-gard of the availability of his erstwhile supervisors to at least oversee his perform-ance, would mean the arbitrary creation of a managing vacuum, to the jeopardy ofevery interest at stake.This, it must be inferred, would not be tolerated by anyof the interests involved, and the evidence already summarized would confirm thatthe owners of this interest, whether real or nominal, have placed control in the sourcesmost likely to insure the advancement of the whole. In that regard, the venturecomposed of Paragon and Sales duplicates functionally that of Industrial and Sales.In the latter, control lay in Mackniesh, with delegation to Smith and Every in thatorder.The variance. is in the difference in the stock ownership and the roster of offi-cers in Paragon and Industrial. In practical terms, the result of this is that Vanekand Cross have a participating interest in the overall proceeds of the venture com-posed of Paragon and Sales, which they did not have in the predecessor combinationof Industrial and Sales.However, their common interest with Mackniesh in thesuccess of the venture as a whole, taken in connection with their own desire not tobe actively involved in it, has operated to make their titular designations nominaland to repose actual control in Mackniesh.Where the relationship of one company or individual to another presents suchfeatures as financial control over the latter through advance of operating capital andinventory,30 supervision and direction by the former over the latter's productionoperations,31 and control by the former over the latter's labor relations policies,32there is a "measure of domination . . . [which is] inconsistent with the notionthat [the latter is].a free agent either in handling the enterprise or in dealingwith the men employed." 33 See alsoCalifornia Footwear,114 NLRB 765.The situation here is to be distinguished from cases such asN. L. R. B. v. NewMadrid Mfg. Company, etc.,215 F. 2d 908 (C. A. 8) andN. L. R. B. v. NormaMining Corporation, et al.,206 F. 2d 38 (C. A. 4). Critical elements which arepresent here were lacking there.The court inNormanoted, for example, that thecompany which was there sought to be held with the conceded employer (a coaldistributing company which leased its mines to operators, from whom it, in turn,bought their total output) "made no loans to any of [the lessees].did not ad-vance credit . . . . [and]There was no joint occupancy of premises...InNew Madrid,there was "not an iota of evidence, either direct or circumstantial,that New Madrid ever in fact had exercised any hand, either in management prerog-ative generally or in labor-relations control in particular, in Jones' operation of thePortageville plant,"The evidence of control over Paragon by those in chargeof Sales has been recited in detail, and it would be rather redundant to repeat it.But Mackniesh's virtually exclusive role in setting up Paragon, the common occu-pancy of Paragon's office by Paragon and Sales, the concession by Every, the generalmanager of Paragon, that he receives the "advice" of Smith in his operation of theplant under circumstances indicating either subordination by Every or joint partici-pation with Smith in the running of Paragon, and the control placed in Macknieshover the expenditure of funds by "that group that is running Paragon," apart fromthe inherent economic necessities already discussed which make such control im-perative, afford sufficient indication of the "hand [of Mackniesh and Smith of Sales]inmanagement prerogatives generally [and] in labor relations control in particularin [Paragon's] operation of the [Milan] plant."It is accordingly found that Paragon, like Industrial, is controlled by Mackniesh,either personally or through his Sales company.Since he initiated Paragon forthe purpose of having it replace Industrial as the producing arm of his integratedflask venture, Paragon would be jointly answerable with Industrial for such legalconsequences as attach to the closing down of Industrial; whether as the "disguisedcontinuance" of Industrial or as a party acting "in concert" with Industrial in thewrong done,34ifitbe a wrong.The "if" is a big one, as the succeeding discussionshows.n N. L. R. B. v. Long LakeLumber Company,etc.,138 F.2d 363, 364 (C. A. 9) ;N. L. It. B. v.McCatron,216 F. 2d 212, 214 (C. A.9), cert.denied 348 U. S. 943.81Dickeyv.N. L. It. B.,217 F. 2d 652,655 (C.A.6) ; Butler Brothers v. N. L. It. B.,134 F.2d 981,984 (C. A. 7).12N. L. R. B. v. New MadridManufacturing Company,d/b/a JonesManufacturing Com-pany,215 F.2d 908(C. A.8) ; N. L. It. B. v.Condenser Corporationof America,128 F. 2d67, 72 (C. A. 3).asN.L. It. B. v. Long LakeLumber Company,etc.,138 F.2d 363, 364 (C. A. 9).a4 Regal KnitwearCompany v. N. L. it. B.,324 U. S.9;Walling v. ReuterCo., 321U. S. 671, 674-75. 200DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Legal conclusions concerning the shutdown of Industrial and the transferto ParagonIn the light of the above, the shutdown of Industrial is not an event to beviewed apart from the concurrent steps taken by Mackniesh to continue Industrial's.function elsewhere.Thus viewed, the legal effects of the shutdown are not neces-sarily those applicable to the permanent cessation of a business without more.Were it merely that there would be no need to seek to justify the shutdown, as.counsel for Industrial has rather affectively done in his brief.This is becausean employer.[has] the absolute right, at all times, to permanentlyclose and go out of business, or to actually dispose of his business to another,forwhatever reason he may choose. . . .No one can be required to stayin private business, and no one can be prevented from permanently closingor abdicatingly selling such a business.35However, when the shutdown is viewed, as it must be, as part of a geographic:shift of the enterprise as a whole, other facts become relevant in the legal appraisalof the step taken.First is the fact that without disclosure to the Union, the stephad already been in process for several months before August 10, when the bargain-ing conference took place.Second is the fact that again without disclosure, thestepwas thereafter consummated at the same time that the Union was being ledto believe that another bargaining conference was going to take place.Basedon the above, the General Counsel claims that Mackniesh's motives were suspectfrom the beginning, that the August 10 conference was sham and a maneuverto gain time to complete the transfer. Indeed, he sees the same motivation evenearlier in the singularly generous strike settlement of June 20, which occurred in,themidst of Mackniesh's initiating steps in launching Paragon.While there is much to lend color to the General Counsel's view, the TrialExaminer, after careful consideration, is of the opinion that the maneuver was.a tentative one pending further developments, and that much like the Howell plantbefore, theMilan plant was performing a "standby" function until Mackniesh.made up his mind about shutting down Industrial and having Paragon take over.This he did when Smith reported to him on the Union's proposal for a 35-cent.an hour package increase.Coming on the heels of a strike settlement which raisedthe labor overhead to about the maximum on which, in Mackniesh's view, Indus-trial could be operated, the August 10 conference undoubtedly cast the die forhim:Mackniesh, at that point, despaired of the Union's paring down its demandsto an economically feasible level, even if another meeting were held.The Trial Examiner followed with particular care the testimony concerning theAugust 10 meeting.Based on his observation, he is rather inclined to agree withMackniesh's appraisal, for it had all the earmarks of a union overplaying its hand.InternationalRepresentativeMarsh's grim reply to Smith at the August 10 con-ference that he had no "control" over whether Industrial stood or fell under theweight of the new burden it was being asked to assume, rather connoted that hewas willing to take the chance of Industrial's closing down in preference to fore-going the demands for an arrangement corresponding to what was recently.pioneered with the "Big Three" in the automotive industry.Marsh in attributingthis statement to himself, did so in response to Respondent counsel's question ofwhether he had not stated to Smith that "if the company can't meet these kinds ofdemands they don't belong in business."But the statement which Marsh acknowl-edged he made, considered with his failure to express an interest in verifyingthe claim of financial inability against the Company's books, would to the oppositeparty at least, reasonably convey a suggestion hardly less ominous than thatascribed to him in counsel's question. In this connection the Trial Examiner isnot unmindful of the mollifying explanation, given by Marsh in answer to a queryby the Trial Examiner, that "there was always room for collective bargaining onthematter of giving and taking," and, in substance, that if Industrial had comeforward with a definitive statement of what it could or could not do, the Unionwould have taken this into consideration, and would also have taken into accountthe substantial concessions it recently obtained in the strike.Whether he actuallyhad such a residual thought at the time of the conference need not be decided.Whathe said was sufficient reasonably to imbue the Company with the opposite feel-ing and to impress upon it that it was beyond hope that the demands, even if notaltogether implacable, would be pared down to the level reached by manage-ment's concession of June 20.Mackniesh genuinely believed that this last was=N. L. R. B. v. New Madrid Manufacturing Company,d/b/a Jones Manufacturing Com-pany,215 F.2d 908,914 (C. A. 8). INDUSTRIAL FABRICATING INC.201themaximum at which Industrial could feasibly operate.At any rate, his testi-mony to that effect is entitled to be credited in the light of Industrial's financialstatement for that year, which has not been effectively impeached, showing thatitwas operating at a loss.Industrial's shutdown and the transfer to Paragon was thus prompted not bydiscriminatory motives but by the desire to put a stop to a losing operation and totransfer it to where management thought it could operate at a profit.That beingso, the step taken was not in violation of Section 8 (a) (3) of the Act. SeeBrown' Truck and Trailer Manufacturing Company, Inc., etc.,106NLRB 999;N. L. R. B. v. Adkins Transfer Company, Inc.,226 F. 2d 324, 328 (C. A. 6).By the same token, the conduct in question was not an evasion of a bargaining obli-gation under Section 8 (a) (5), for in the Trial Examiner's view, despite the arrange-ment for another meeting, the situation, in terms of whether the Union would pareitsdemands down to an economically feasible level, had reached the point of agenuine impasse.Ibid.See also,Brown-McLaren Manufacturing Company, et al.,34 NLRB 984.36One aspect of the negotiations requires further consideration.The transfer toMilan was executed in secret without disclosure to the Union.This poses thequestion whether Industrial thereby violated its bargaining obligation, as it haddone the year before, when with like covertness, it transferred its operations toHowell.The later situation strikes this Trial Examiner as different from the old.First, it would seem rather certain that disclosure would not have altered the Union'sposition, ifMarsh's reaction to the prospects of Industrial's demise is a criterion,and it is.Secondly, there is evidence to indicate that knowledge of the Company'splan would not have led the Union to seek to negotiate for jobs for the men at thenew location.On the weekend before September 16, Chief Committeeman Bunkerfollowed Every in the act of removing machinery from Industrial to Paragon andtraced him down to the new plant.Bunker spoke about it to Smith the followingMonday morning, and admittedly he made no suggestion that he or any other em-ployee be given a job at Milan.Bunker testified he thought it would be "useless"to do so.But after the shutdown, the Union still made no overtures to have anyIndustrial employee placed on the payroll of Paragon.Thus, the presumptionwhich was applicable in the case of the 1954 diversion to Howell, that the Unionwould have been interested in having the men taken on at the new location, is over-come by affirmative indications to the contrary in the case of Milan.Cases suchasBrown-McLaren Manufacturing Company, et al.,34 NLRB 984,Brown Truckand Trailer Manufacturing Company, Inc.,106 NLRB 999, andCalifornia Footwear,114 NLRB 765, are inapplicable here, since there the presumption, far from beingovercome, was reinforced by actual demands on the part of the Union for bargainingin respect to relocating the employees to the new situs of operations.Accordingly,theTrial Examiner finds that the failure to make disclosure of the transfer ofoperations toMilan, in the circumstances ofthiscase,was not a violation ofSection 8 (a) (5) of the Act.V. JURISDICTION: CONCLUDING FINDINGSThe finding made in the earlier jurisdictional part of this report, that Industrialis engaged in commerce within the meaning of the Act, rather dispenses with theneed for reciting the rubic that the unfair labor practices found have "a close,intimate, and substantial relation to trade, commerce, etc."But in that same discussion, the issue of whether Industrial's operations fall withinthe Board's voluntary standards was left open pending determination of whetherIndustrial and Sales are an integrated enterprise.The Trial Examiner has alreadyindicated his view that they are such.Counsel for these Respondents concededon oral argument there would be no question that they were integrated, but forthe fact that Sales also sold for "other" companies, such as the Howell group.Fromthe recital of the details previously given, the Trial Examiner is of the view thatthese "other" companies do not bear a stranger relationship to either Industrialor Sales of a kind which would deprive Industrial and Sales of their character as asingle enterprise.In fact, for jurisdictional purposes, the Howell group, quiteapart from whether any one of them is answerable for the unfair labor practices of36The Trial Examiner has carefully considered the Board's recent decision inAmericanBrakeShoeCompany, Ramapo AjaxDivision, 116 NLRB 820. It would seem to be in-applicable here.The case concerned not a permanent shutdown or a transfer to avoid alosing operation, but a "lockout" as a weapon to obtain an economic concession in negotia-tions or asa counterweapon to an apprehended strike not yet imminent, a matter outsidethe issue here. 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDIndustrial,which is another matter, are integrated with Industrial and Sales.Theyare under the common control of Mackniesh,as shown, and their products oroperations apparently bear a sufficient relation to that of Industrial,so that either isadapted to do or supplement the work of the other,as the 1954 transfer demonstrated.The relationship as a whole bears out the observation of James W. Harp, whosat in their councils,that this was one company split into a lot of little companies,withMackniesh as the boss.Without carrying the legal implication of such anobservation to their logical ultimate,it is enough to say that the fact the Sales sellsor once sold(depending on whether we believe Mitchell and Bucher on the onehand, or Mackniesh on the other)the products of the Howell group, does notbreak the unitary relationship of Sales with Industrial.Since it has been foundthat Sales and Industrial are an integrated enterprise,Sales' role as the selling inter-mediary between Industrial and the interstate consumers of its products does nothave the effect of making it "twice removed"from interstate commerce within theBrooks Wooddoctrine(107 NLRB 237). To the contrary,Industrial shares withSales the status of being but "once" removed therefrom, and in view of the amountsupplied to interstate companies,over $100,000 annually, it satisfies the Board'sjurisdictional standards within the meaning ofWhippany Motors, Inc.,115 NLRB 52,andHerman M. Brown Service Company,115 NLRB 1371.37VI.THE REMEDYIthas been found that Industrial engaged in certain unfair labor practices, in-cluding coercive statements, the failure to disclose a contemplated transfer of op-erations to Howell, the discriminatory discharge of Arlo Thuma, and the unilateralwithholding of a customary bonus for discriminatory reasons.The only offenses requiring affirmative remedial action are the discharge ofThuma and the withholding of the bonus.The standard remedial action will be rec-ommended for both.Thuma is to be made whole for any loss in pay resulting fromthe discrimination against him by paying him a sum equal to what,but for thediscrimination,he normally would have earned from the date of his discharge in1954 to September 16, 1955, the date Industrial shutdown,less his net earningsduring that period, as the latter term is defined inCrossett Lumber Co.,8NLRB440.The computation will be made separately for each quarter of the calendaryear, in accordance with the formula in F. W.Woolworth Co.,90 NLRB 289,291-294, as upheld inN.L. R. B. v. Seven-Up Bottling Company of Miami, Inc.,344 U.S. 344.The employees to be compensated for the withheld bonus are those who returnedto work at Industrial after the 1954 shutdown,but who,by reason of prior termina-tion,were not on the payroll of May 9, 1955, the date of the strike,and hence, notincluded in the reimbursement provided in the settlement.They are to be paid asum equivalent to the amount of bonus which but for such discontinuance, theywould normally have received from the date of their return to work following theshutdown in 1954, to the date of the respective terminations of their employmentprior to May 9, 1954. Since Thuma's legal status as an employee under Section2 (3) was not impaired by the discriminatory discharge,he is among the employeesto be compensated for withheld bonus, except that his bonus,if any, runs for theentire length of the period for which he is entitled to back pay.The Trial Examiner has also given thought to the appropriateness of an affirmativeremedy for the failure to disclose the diversion of Industrial's operations to Howellin 1954.Since it cannot be known who, if at all, would have been interested ingoing to Howell,and under what terms,the Trial Examiner is frankly unable toformulate a monetary remedy which would be free of the taint of a penalty.Republic SteelCorp. v. N. L.R. B.,311 U: S. 7.Hence, no affirmative remedytherefor will be recommended.A finding that unfair labor practices have been committed normally calls alsofor a negative injunction requiring the offender to halt them.Since Industrial isshut down,permanently so far as appears,a cease and desist order may wellappear academic.But the record does not compel us to regard Industrial's reopeningas beyond the pale of possibility.The plant of Industrial at Eaton Rapids has37 Should the Trial Examiner's finding concerning the legal consequences of the transferof operations from Industrial to Paragon be reversed by higher authority,and in con-sequence,possibly necessitate a jurisdictional finding concerning Paragon as a basis forrequiring it to participate in any remedial.action.It is found that Paragon,too, is engagedin commerce within the meaning of the Act, and for the identical reason as Industrial,likewise fallswithin the Board's jurisdictional- standards:In the 6 months from itsInception,it has done business at a rate substantially in excess of the $1.00,000 minimumper year prescribed in theWhippany Motorscase. INDUSTRIAL FABRICATING INC.203iiot yet been sold, and some machineryis still leftthere.Mackniesh,a man ofmobile tendencies in respect to locationof his operations,may wellconsider resumingat Eaton Rapids.That being so, itcannotbe said that the normal cease and desistorder should here be dispensed withas analtogetherfutile gesture.At any rate,any doubt on that point should be resolved in favor of preserving the normal order.The Trial Examiner has also considered the question of appropriately assuringthat Industrial will comply with the recommendations for the reimbursement ofemployees.On oral argument, the attorney for Industrial, who represents Salesand Mackniesh as well, stated in effect, that Industrial is capable of making goodsuch monetary obligations as may be involved in this proceeding.That being so,there would appear to be no need to enter a specific order against anyone otherthan Industrial.Hence, dismissal of the complaint against Sales and Macknieshdoes not necessarily foreclose future consideration of their role in securing Industrial'spayment of the monetary award.The normal requirement embraces the "agents"of the offending employer as well. If and when the situation apprehended by theGeneral Counsel arises, it will be time enough to consider whether the cooperationof Sales or Mackniesh or both should not be invoked as "agents" of Industrial tomake good the obligation.Cf.N. L. R. B. v. Hopwood Retinning Co., Inc.,98F. 2d 97, 102; 104 F. 2d 302, 304 (C. A. 2). Theseare amongthe unforeseeablesagainst which the agency provides under its standard clause reserving jurisdictionfor the purpose of making its order effective against future contingencies. SeeFairmont Creamery Company,64 NLRB 824, 830. Such jurisdiction inheres inthe agency even in the absence of an express reservation.SeeThe Wallace Corpo-ration v. N. L. R. B.,159 F. 2d 952, 954-955 (C. A.4); Home Beneficial InsuranceCompany, Inc., v. N. L. R. B.,172 F. 2d 62 (C. A. 4).However, such jurisdictionishere expressly reserved so as to leaveno questionconcerning the Board's powerlater to provide for "modification should conditions change."International Unionv.Eagle-Picher Mining Co.,325 U. S. 353, 341.Upon the findings above and the whole record, the Trial Examiner makes thefollowing:CONCLUSIONS OF LAW1.By virtue of a certification duly issued by the Board to International UnionLocal 909, International Union, United Automobile, Aircraft and AgriculturalImplementWorkers of America, UAW-CIO, affiliated with AFL-CIO, a labororganization said Union, at all times since May 17, 1951, has been the exclusivecollective-bargaining representative for the following unit for employees of Indus-trial Fabricating Inc.:All production and maintenance employees, excluding office and clerical employees,professional employees, guards, watchmen, and supervisors as defined in the Act.2.By failing to notify the Union in the spring of 1954 of the contemplated transferof operations from the plant of Industrial Fabricating Inc. at Eaton Rapids, Michi-gan, to. the plant of Unified Industries, Inc. and Pressed Steel Flasks, Inc., at Howell,Michigan, thereby depriving the Union of an opportunity to bargain with it inrespect toitscausesand also in respect to the tenure of employees involved,Industrial failed and refused to bargain with the Union, thereby engagingin unfairlabor. practices within the meaning of Section 8 (a) (5) and (1) of the Act.3.By unilaterallydiscontinuingthe bonus of its employees in 1954, Industrialfailed and refused to bargain collectively with the Union, thereby engaging in anunfair labor practice within the meaning of Section 8 (a) (5) of the Act; and bydoing so to discourage membership in the Union, it engagedin anunfair labor'practice within the meaning of Section 8 (a) (3) of the Act...4.By refusing to entertain grievances, by threatening to shut down or transferoperations if grievances are presented, and by compelling withdrawal of grievancesunder threat of economic reprisal Industrial Fabricating Inc. failed and refused tobargain with the Union thereby engagingin unfairlabor practiceswithin themeaning ofSection 8 (a) (5) of the Act.5.By discriminating in respect to the hire and tenure of Arlo Thuma for thepurpose of discouraging membership in the Union, Industrial engaged in an unfairlabor practice within themeaning ofSection 8 (a) (3) of the Act.6.By interfering with, restraining, and coercing employees in the exercise oftheir rights under Section 7, by the conduct above described and by other acts,Industrial Fabricating Inc. engagedin unfairlabor practices within the meaning ofSection 8 (a) (1) of the Act.7.The above unfair labor practices affect commerce within the meaning ofSection 2 (6) and (7) of the Act.[Recommendations omitted from publication.]